Exhibit 10.2


EXECUTION VERSION


February 22, 2018
KBR, Inc.
601 Jefferson Street
Houston, Texas 77002


Attention:     Mark Sopp, Executive Vice President and Chief Financial Officer


Project Sapphire
Commitment Letter for $2.2 Billion Senior Secured Credit Facilities


Ladies and Gentlemen:
KBR, Inc., a Delaware corporation (“you” or the “Company”), has advised Bank of
America, N.A. (“Bank of America” or the “Initial Lender”), and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any of its designated affiliates,
“MLPFS” and, together with the Initial Lender, the “Commitment Parties”, “we” or
“us”) that you intend to consummate the Transactions (as described and defined
in the Transaction Description attached hereto as Exhibit A (the “Transaction
Description”)). Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Transaction Description, the Summary of Terms
and Conditions attached hereto as Exhibit B (the “Term Sheet”) and the
Conditions Precedent to Closing Date attached hereto as Exhibit C (the
“Conditions Exhibit” and collectively, this commitment letter and all exhibits,
addendums and annexes attached hereto, the “Commitment Letter” and each
reference to the Commitment Letter shall include a reference to all such
exhibits, annexes and addenda attached hereto). You have also advised the
Commitment Parties that you intend to finance the Transactions and the ongoing
working capital and other general corporate purposes of the Company and its
subsidiaries after consummation of the Transactions (including the funding of
any completion payments in connection with the Ichthys Project (as defined in
the Term Sheet)) with cash on hand of the Company and the Senior Credit
Facilities as described in the Transaction Description (and that no financing
other than the Senior Credit Facilities will be required in connection with the
Transactions).
1.COMMITMENTS, ENGAGEMENTS AND TITLES. In connection with the foregoing, and
subject solely to the satisfaction of the conditions precedent set forth in the
Conditions Exhibit:
(a)The Initial Lender is pleased to advise you of its commitment to provide 100%
of the aggregate principal amount of the Senior Credit Facilities and Bank of
America is pleased to advise you of its willingness to act as the sole
administrative agent (in such capacity, the “Administrative Agent”) for the
Senior Credit Facilities.
(b)MLPFS is pleased to advise you of its willingness to act as sole and
exclusive lead arranger and sole and exclusive bookrunner (in such capacities,
the “Lead Arranger”) for the Senior Credit Facilities to form a syndicate of
financial institutions (including the Initial Lender; collectively, the
“Lenders”) in consultation with you for the Senior Credit Facilities.
(c)You hereby (i) engage Bank of America as sole and exclusive Administrative
Agent for the Senior Credit Facilities, (ii) engage MLPFS as the sole and
exclusive Lead Arranger for the Senior Credit


98666470_6

--------------------------------------------------------------------------------




Facilities (subject to clause (d) below) and (iii) accept the commitment of the
Initial Lender set forth in paragraph 1(a) above.
(d)No additional agents, co-agents, arrangers or bookrunners will be appointed
and no other titles will be awarded unless MLPFS and you shall so agree;
provided, that (i) on or prior to the date which is ten business days after the
date of this Commitment Letter, you will have the right to appoint up to five
(or such greater number as MLPFS shall reasonably agree) additional institutions
reasonably acceptable to the Lead Arranger (provided that the Lead Arranger
acknowledges that the institutions identified in writing as “Approved Arrangers”
prior to the date hereof are acceptable) to act as joint-arranger(s),
bookrunner(s) and syndication agent(s) in respect of Senior Credit Facilities
(each, an “Additional Arranger”), (ii) in no event shall Bank of America and
MLPFS have less than 42.25% of the total economics with respect to the Senior
Credit Facilities reflected in the Arranger Fee Letter (defined below), (iii)
the allocated percentages of total economics reflected in the Arranger Fee
Letter for Bank of America, MLPFS and each Additional Arranger shall include all
of the economics with respect to the Pro Rata Facilities and all of the
economics with respect to the Term B Facility other than a 20% holdback for
additional co-agents of the economics with respect to the Term B Facility, (v)
each such Additional Arranger’s (or its applicable affiliate’s) several
commitment shall be pro rata among the Senior Credit Facilities, (vi) no
Additional Arranger (nor any affiliate thereof) shall receive greater economics
in respect of any Senior Credit Facilities under the Arranger Fee Letter than
that received by Bank of America and/or MLPFS, as applicable, (vii) no
compensation other than as provided in this paragraph will be paid to any
Additional Arranger in connection with the Senior Credit Facilities unless you
and we shall so agree, and (viii) to the extent you appoint Additional
Arrangers, the economics allocated (pursuant to the Arranger Fee Letter) to, and
the commitment amounts of, the Initial Lender and/or MLPFS, as applicable, in
respect of the Senior Credit Facilities will be permanently reduced by the
economics under the Arranger Fee Letter allocated to, and the commitment amount
of, such Additional Arrangers (or their affiliates), in each case upon the
execution and delivery by such Additional Arrangers and you of customary joinder
documentation or an amended and restated version of this Commitment Letter and,
thereafter, each such Additional Arranger shall constitute an “Initial Lender”,
a “Commitment Party” and/or a “Lead Arranger,” as applicable, under this
Commitment Letter and under the Arranger Fee Letter. Notwithstanding the
foregoing, MLPFS shall have “left” and “highest” placement in any and all
marketing materials or other documentation used in connection with the Senior
Credit Facilities, and shall hold the leading role and responsibilities
conventionally associated with such “left” and “highest” placement, including
maintaining sole physical books for the Senior Credit Facilities.
2.
SYNDICATION.

(a)The Lead Arranger intends to commence its syndication of the Senior Credit
Facilities promptly upon your acceptance of this Commitment Letter and the Fee
Letters (defined below), it being understood and agreed that we will not
syndicate to (i) any bank, financial institution or other institutional lender
identified to us by you in writing and by legal name prior to the date hereof,
(ii) any entity that is an actual competitor of the Borrower, the Target or any
of their respective subsidiaries identified to us by you in writing and by legal
name prior to the date hereof or from time to time after the Closing Date (it
being understood that (A) no update shall be permitted between the date hereof
and the Closing Date and (B) notwithstanding anything herein to the contrary, in
no event shall a supplement apply retroactively to disqualify any parties that
have previously acquired an assignment or participation interest hereunder that
is otherwise permitted hereunder, but upon the effectiveness of such
designation, any such party may not acquire any additional commitments, loans or
participations), and (iii) in the case of each of clauses (i) and (ii),
affiliates of any such entities or competitors (other than any such affiliate
that is a bona fide debt fund or investment vehicle that is engaged in the
making, purchasing, holding or otherwise investing in fixed-income instruments,
commercial loans, bonds and similar extensions of credit in the ordinary course
of


2
98666470_6

--------------------------------------------------------------------------------




business with separate fiduciary duties to the investors in such fund or
vehicle) that are either (x) clearly identifiable as affiliates on the basis of
such affiliate’s legal name or (y) identified in writing and by legal name by
notice to the Administrative Agent from you from time to time after the Closing
Date (it being understood that (A) no identification under this clause (iii)(y)
shall be permitted between the date hereof and the Closing Date and (B)
notwithstanding anything herein to the contrary, in no event shall a supplement
apply retroactively to disqualify any parties that have previously acquired an
assignment or participation interest hereunder that is otherwise permitted
hereunder, but upon the effectiveness of such designation, any such party may
not acquire any additional commitments, loans or participations) (collectively,
the “Disqualified Lenders”). The list of Disqualified Lenders shall be set forth
on the Closing Date as an exhibit to the Facilities Documentation, and any
update thereto shall be provided to the Lenders (by posting on the Platform
(defined below) or otherwise) by the Borrower and/or the Administrative Agent
from time to time. You agree, until the Syndication Assistance Termination Date,
to actively assist (and to cause your representatives and advisors to actively
assist, and to use your commercially reasonable efforts to cause the Target and
its representatives and advisors to actively assist) the Lead Arranger in
achieving a Successful Syndication (as defined in the Arranger Fee Letter). Such
assistance shall include your (i) providing, and causing your representatives
and your advisors to provide (and using your commercially reasonable efforts to
cause the Target and its representatives and advisors to provide), the
Commitment Parties and the other Lenders upon request with all information
reasonably deemed necessary by the Lead Arranger to complete such syndication,
including, but not limited to, information and evaluations prepared by you and
your and advisors (and, consistent with the Purchase Agreement, the Target and
its advisors), or on your or their behalf, relating to the Transactions, (ii)
assisting, and causing your representatives and advisors to assist (and, to the
extent consistent with the Purchase Agreement, using your commercially
reasonable efforts to cause the Target and its representatives and advisors to
assist), in the preparation of customary confidential information memoranda and
other materials to be used in connection with the syndication of the Senior
Credit Facilities (collectively with the Term Sheet and any additional summary
of terms prepared for distribution to Public Lenders (as defined below), the
“Information Materials”), (iii) using your commercially reasonable efforts to
ensure that the syndication efforts of the Lead Arranger benefit materially from
your existing banking and lending relationships and, to the extent consistent
with the Purchase Agreement, the existing banking and lending relationships of
the Target and its affiliates, (iv) using your commercially reasonable efforts
to procure both (A) a rating for the Senior Credit Facilities referred to in the
Term Sheet and (B) a corporate family rating for the Company and its
subsidiaries (giving effect to the Transactions) from each of Standard & Poor’s
Ratings Services and Moody’s Investors Service, Inc., and (v) making your
officers and advisors, and, to the extent consistent with the Purchase
Agreement, using your commercially reasonable efforts to make appropriate
members of management of the Target, available from time to time to attend and
make presentations regarding the business and prospects of the Company, the
Target and their subsidiaries and the Transactions, as appropriate, at one or
more meetings of prospective Lenders, in each case upon reasonable notice and at
reasonable times. Notwithstanding anything to the contrary contained in this
Commitment Letter or either Fee Letter, but subject to (and without limiting)
the conditions expressly set forth in the Conditions Exhibit related to the
“Marketing Period,” neither your obligations to assist in efforts with respect
to syndicating the Senior Credit Facilities as provided herein nor the
syndication of, assignment of or receipt of commitments or participations in
respect of all or any portion of the Initial Lender’s commitments hereunder
shall constitute a condition to the commitments hereunder or the funding of the
Senior Credit Facilities on the Closing Date.
(b)It is understood and agreed that MLPFS will manage and control all aspects of
the syndication of the Senior Credit Facilities in consultation with you,
including decisions as to the selection of prospective Lenders and any titles
offered to proposed Lenders, when commitments will be accepted and the final
allocations of the commitments among the Lenders. It is understood that no
Lender or affiliate thereof participating in the Senior Credit Facilities will
receive compensation from you, the Target, or any of your


3
98666470_6

--------------------------------------------------------------------------------




or their respective subsidiaries or affiliates in order to obtain its consent or
commitment, except on the terms contained herein (including with respect to
Additional Arrangers), in the Term Sheet and in the Arranger Fee Letter unless
approved in writing by the Commitment Parties. It is also understood and agreed
that the distribution of the fees contemplated in the Arranger Fee Letter among
the Lenders will be at the sole and absolute discretion of MLPFS.
(c)Notwithstanding the right of the Lead Arranger to syndicate the Senior Credit
Facilities and receive commitments with respect thereto, except in the case of
an assignment to an Additional Arranger (or its lending affiliate) in accordance
with this Commitment Letter, (i) the Commitment Parties (including any
Additional Arranger) shall not be relieved, released or novated from their
respective obligations hereunder, including their obligations to fund their
commitment to the Senior Credit Facilities on the Closing Date, in connection
with any syndication, assignment or participation of the Senior Credit
Facilities, including their respective several commitments in respect thereof as
set forth in paragraph 1(a) above, until after the initial funding of the Senior
Credit Facilities on the Closing Date and (ii) the Commitment Parties (including
any Additional Arranger) shall retain exclusive control over all rights and
obligations with respect to their respective commitments in respect of the
Senior Credit Facilities, including all rights with respect to consents,
modifications, supplements, waivers and amendments, until the initial funding of
the Senior Credit Facilities on the Closing Date has occurred, in each case
unless you otherwise agree in writing (including, without limitation, pursuant
to any revised version of this Commitment Letter or an amendment or joinder
hereto to reflect the commitment or commitments of any institutions executed
pursuant to Section 1(d) above).
(d)You agree that from the date of this Commitment Letter until the Syndication
Assistance Termination Date, without the consent of the Majority Lead Arrangers
(defined below), neither you nor your subsidiaries will undertake any offering,
placement, arrangement or syndication of any senior bank financing or debt
securities that would reasonably be expected to materially impair the primary
syndication of (including by replacement of all or any portion of) the Senior
Credit Facilities; provided that indebtedness of you and your subsidiaries
incurred in the ordinary course of business, including short term debt for
working capital, capital leases, purchase money debt, project financings and
equipment financings, and any deferred purchase price obligations, in an
aggregate amount not to exceed $20,000,000 (which cap shall not apply for
refinancing indebtedness, borrowings (under the Existing Borrower Credit
Agreement or otherwise) expected to be repaid with the proceeds of the Senior
Credit Facilities or deferred purchase price obligations) will, in each case,
not be deemed to materially impair the primary syndication of the Senior Credit
Facilities. “Majority Lead Arrangers” means MLPFS and, if necessary, one or more
Additional Arrangers that (including MLPFS), on any date of determination, hold
at least a majority of the aggregate amount of outstanding financing commitments
in respect of the Senior Credit Facilities.
(e)The provisions of this Section 2 shall remain in full force and effect until
the earliest of (i) 60 days following the Closing Date, (ii) the completion of a
Successful Syndication and (iii) the termination of this Commitment Letter
pursuant to Section 12 hereof other than as a result of the occurrence of the
Closing Date (the earliest of such dates the “Syndication Assistance Termination
Date”).
3.
CONDITIONS.

(a)The commitments and undertakings of the Commitment Parties hereunder are
subject solely to the satisfaction of the conditions precedent set forth in the
Conditions Exhibit.
(b)Notwithstanding anything in this Commitment Letter, either Fee Letter, the
definitive documentation for the Senior Credit Facilities (the “Facilities
Documentation”) or any other letter agreement or other undertaking concerning
the financing of the Transactions to the contrary, (i) the only representations


4
98666470_6

--------------------------------------------------------------------------------




relating to you, the Target and your respective subsidiaries and businesses the
accuracy of which shall be a condition to availability of the Senior Credit
Facilities on the Closing Date shall be (A) the representations made by the
Target and/or the Sellers, or any of their respective subsidiaries or
affiliates, with respect to the Target and its subsidiaries and affiliates in
the Purchase Agreement as are material to the interests of the Lenders, but only
to the extent that you or your applicable affiliates have the right to terminate
your and/or their obligations under the Purchase Agreement, or to decline to
consummate the Acquisition pursuant to the Purchase Agreement, as a result of a
breach of such representation in the Purchase Agreement, determined without
regard to any cure period or whether any notice is required to be delivered by
you, the Target or any of your or their affiliates party to the Purchase
Agreement (to such extent, the “Specified Purchase Agreement Representations”),
and (B) the Specified Representations (as defined below) and (ii) the terms of
the Facilities Documentation shall be in a form such that they do not impair
availability of the Senior Credit Facilities on the Closing Date if the
conditions set forth in the Conditions Exhibit are satisfied or waived by MLPFS
and each Additional Arranger (it being understood that, to the extent any
Collateral is not provided, or the lien on any such Collateral is not perfected,
on the Closing Date under the Senior Credit Facilities after your and your
subsidiaries’ and affiliates’ respective use of commercially reasonable efforts
to do so without undue burden or expense, the provision of such Collateral or
perfection of such lien shall not constitute a condition precedent to the
availability of the Senior Credit Facilities on the Closing Date but shall be
required to be provided (or perfected) after the Closing Date within a customary
time period for such collateral to be mutually agreed by the Company and the
Administrative Agent, but in any event not less than 90 days after the Closing
Date (unless otherwise mutually agreed by the Company and the Administrative
Agent acting reasonably)); provided that, notwithstanding the foregoing, each of
the following shall be required on the Closing Date: (1) the execution and
delivery of a guaranty agreement by each Guarantor (in each case governed by the
laws of a state of the U.S.), (2) the execution and delivery of an appropriate
personal property security agreement or other granting document by each Grantor
(in each case governed by the laws of a state of the U.S.), (3) the delivery of
UCC financing statements with respect to each Grantor (or an authorization
permitting the Administrative Agent to file UCC financing statements with
respect to each such Grantor), and (4) the pledge and perfection by possession
(including the provision of an applicable stock power or similar instrument of
transfer under applicable U.S. law) of the security interest in the certificated
equity interests of each domestic restricted subsidiary of any Grantor that are
required to be pledged as Collateral (provided that such certificated equity
securities to the extent relating to the Target and its subsidiaries will be
required to be delivered on the Closing Date only to the extent received from
the Target after your use of commercially reasonable efforts to do so or without
undue burden or expense). For purposes hereof, “Specified Representations” means
the representations and warranties set forth in the Facilities Documentation
relating to (A) legal existence of each of the Loan Parties, (B) power and
authority, due authorization, execution and delivery and enforceability, in each
case, relating to the Loan Parties’ entering into and performance of the
Facilities Documentation, (C) no conflicts with or consents under any Loan
Party’s organizational documents (limited to the entry into the Senior Credit
Facilities, the borrowings thereunder and the granting of guarantees and liens
in the Collateral to secure the Senior Credit Facilities), (D) solvency of the
Company and its subsidiaries on a consolidated basis on the Closing Date (giving
effect to the Transactions to be defined in a manner consistent with Annex I to
Exhibit C), (E) use of proceeds not violating the PATRIOT Act, OFAC, FCPA and
anti-corruption laws, (F) compliance with federal reserve margin regulations,
(G) status of the Loan Parties under the Investment Company Act, and (H)
creation, validity and perfection of security interests in the Collateral
(except to the extent any such Collateral is not required to be provided or
perfected on the Closing Date pursuant to the provisions of the preceding
sentence). This paragraph, and the provisions contained herein, shall be
referred to as the “Limited Conditionality Provision.”
4.
INFORMATION.



5
98666470_6

--------------------------------------------------------------------------------




(a)You represent and warrant (it being understood that such representation and
warranty, to the extent made on or prior to the Closing Date, shall be made with
respect to the Target to your knowledge) that (i) all financial projections and
other forward-looking information concerning the Company and its subsidiaries
(including the Target and its subsidiaries) that have been or are hereafter made
available to the Commitment Parties or any of the Lenders by or on behalf of you
or any of your subsidiaries or representatives (including by the Target or any
of its subsidiaries or representatives) in connection with the Transactions (the
“Projections”) have been or will be prepared in good faith based upon
assumptions believed by you to be reasonable at the time made and at the time
the related Projections are made available to any Commitment Party or any Lender
(it being understood that the Projections are subject to significant
uncertainties and contingencies, many of which are beyond your control, the
Projections, by their nature, are inherently uncertain and no assurances are
being given that the results reflected in the Projections will be achieved and
actual results may differ from the Projections and such differences may be
material) and (ii) all information, other than Projections and other information
of a general economic or industry specific nature, that has been or is hereafter
made available to any of the Commitment Parties or any of the Lenders by or on
behalf of you or any of your subsidiaries or representatives (including by the
Target or any of its subsidiaries or representatives) in connection with any
aspect of the Transactions (the “Information”), when taken as a whole and
together with your filings with the Securities and Exchange Commission, as and
when furnished, is and will be complete and correct in all material respects and
does not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading in light of the circumstances under which such statements are made.
You agree that if, at any time from the date hereof until the later of the
Closing Date and the Syndication Assistance Termination Date, you become aware
that any of the representations and warranties in the immediately preceding
sentence would be incorrect if the Information or Projections were being made
available, and such representations and warranties were being made, at such
later time, then reasonably promptly after becoming aware thereof (but in no
event later than the Closing Date or the Syndication Assistance Termination
Date, as applicable) you will make available (and, consistent with the Purchase
Agreement, with respect to the Target and its subsidiaries, use your commonly
reasonable efforts to make available) to the Commitment Parties such supplements
to the Information and/or Projections (with respect to the Target and its
subsidiaries prior to the Closing Date, to your knowledge) so that such
representations and warranties in the immediately preceding sentence are correct
as of the time you make available such supplemental Information and/or
Projections. The provisions of the immediately preceding sentence shall remain
in full force and effect until the later of the Closing Date and the occurrence
of the Syndication Assistance Termination Date. In issuing their commitments
hereunder and in arranging and syndicating the Senior Credit Facilities, you
acknowledge that each of the Commitment Parties is and will be using and relying
on the Information and Projections without independent verification thereof. For
the avoidance of doubt, the accuracy of the foregoing representations, in and of
itself, shall not be a condition to our obligations hereunder or the
availability and funding of the Senior Credit Facilities on the Closing Date.
(b)You acknowledge that (i) the Commitment Parties on your behalf will make
available Information Materials to the proposed syndicate of Lenders by posting
the Information Materials on IntraLinks, SyndTrak or another similar electronic
system (a “Platform”) and (ii) certain prospective Lenders (such Lenders,
“Public Lenders”; all other Lenders, “Private Lenders”) may have personnel that
do not wish to receive material non-public information (within the meaning of
the United States federal securities laws, “MNPI”) with respect to the Company
and its subsidiaries (including the Target and its subsidiaries), their
respective affiliates or any other entity, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities. If requested, you will
assist us in preparing an additional version of the Information Materials not
containing MNPI (the “Public Information Materials”) to be distributed to
prospective Public Lenders.


6
98666470_6

--------------------------------------------------------------------------------




(c)Before distribution of any Information Materials (i) to prospective Private
Lenders, you shall provide us with a customary letter in form and substance
reasonably satisfactory to both you and us authorizing the dissemination of the
Information Materials and (ii) to prospective Public Lenders, you shall provide
us with a customary letter in form and substance reasonably satisfactory to both
you and us authorizing the dissemination of the Public Information Materials and
confirming the absence of MNPI therefrom. In addition, at our request, you shall
identify Public Information Materials by clearly and conspicuously marking the
same as “PUBLIC”.
(d)You agree that the Commitment Parties on your behalf may distribute the
following documents to all prospective Lenders, unless you advise the Commitment
Parties in writing (including by email) within a reasonable time prior to their
intended distributions that such material should only be distributed to
prospective Private Lenders: (i) administrative materials for prospective
Lenders such as lender meeting invitations and funding and closing memoranda,
(ii) notifications of changes to the Senior Credit Facilities’ terms and (iii)
other materials intended for prospective Lenders after the initial distribution
of the Information Materials, including drafts and final versions of the
Facilities Documentation. If you advise us that any of the foregoing items
should be distributed only to Private Lenders, then the Commitment Parties will
not distribute such materials to Public Lenders without further discussions with
you. You agree (whether or not any Information Materials are marked “PUBLIC”)
that Information Materials made available to prospective Public Lenders in
accordance with this Commitment Letter shall not contain MNPI.
5.EXPENSES. By executing this Commitment Letter, you agree to reimburse the
Commitment Parties on the Closing Date, to the extent invoiced at least three
business days (or such shorter time as you may agree) prior to the Closing Date
(or, in the event this Commitment Letter is terminated in accordance with
Section 12 without the Closing Date occurring, thereafter on demand) for all
reasonable and documented out-of-pocket fees and expenses (including, but not
limited to, (a) the reasonable fees, disbursements and other charges of (i)
McGuireWoods LLP (or any other replacement counsel, if applicable, engaged by
Bank of America and MLPFS in lieu thereof), as primary counsel to Bank of
America and MLPFS (on behalf of the Commitment Parties), (ii) one firm of
special and/or regulatory counsel retained by Bank of America and MLPFS (on
behalf of the Commitment Parties) in each applicable specialty or regulatory
area, and (iii) one firm of local counsel retained by Bank of America and MLPFS
(on behalf of the Commitment Parties) in each applicable jurisdiction (but not
any other counsel without your consent) and (b) reasonable and documented
out-of-pocket due diligence expenses) incurred by the Commitment Parties in
connection with the Senior Credit Facilities, the syndication thereof and the
preparation of the Facilities Documentation, and with any other aspect of the
Transactions and any of the other transactions contemplated thereby, whether or
not the transactions contemplated hereunder are consummated or the Senior Credit
Facilities are made available or the Facilities Documentation is executed. You
acknowledge that one or more of the Commitment Parties may receive a benefit,
including without limitation, a discount, credit or other accommodation, from
any of such counsel based on the fees such counsel may receive on account of
their relationship with us including, without limitation, fees paid pursuant
hereto.
6.INDEMNIFICATION. You agree to indemnify and hold harmless the Commitment
Parties, each Lender, each of their respective affiliates and each of their
respective partners, officers, directors, employees, agents, trustees,
administrators, managers, advisors and other representatives (each, an
“Indemnified Party”) from and against (and will reimburse each Indemnified Party
as the same are incurred for) any and all claims, damages, losses, liabilities
and expenses (including, without limitation, the reasonable fees, disbursements
and other charges of counsel) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (a) any aspect of the Transactions or any of the other
transactions contemplated hereby or thereby or (b) the Senior


7
98666470_6

--------------------------------------------------------------------------------




Credit Facilities, or any use made or proposed to be made with the proceeds
thereof (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED
PARTY), except to the extent such claim, damage, loss, liability or expense
shall have resulted from (i) the bad faith, gross negligence or willful
misconduct of such Indemnified Party or any of such Indemnified Person’s
affiliates or any of its or their respective officers, directors, employees,
agents, trustees, administrators, managers, advisors or other representatives
(as determined by a court of competent jurisdiction in a final and
non-appealable decision), (ii) a material breach of its obligations by such
Indemnified Person or any of such Indemnified Person’s affiliates or any of its
or their respective officers, directors, employees, trustees, administrators,
managers, advisors or other representatives under this Commitment Letter, the
Fee Letter or the Facilities Documentation (as determined by a court of
competent jurisdiction in a final and non-appealable decision), or (iii) a
dispute solely among Indemnified Parties not arising from any act or omission by
you or any of your affiliates (other than a claim against any Commitment Party
solely in its capacity as an Arranger or Agent or any similar capacity under any
of the Senior Credit Facilities); provided that, in the case of legal expenses,
your obligations under this Section 6 shall be limited to the reasonable and
documented fees, disbursements and other charges of one primary counsel, one
local counsel in each relevant jurisdiction, one specialty counsel for each
relevant specialty and one or more additional counsel if one or more conflicts
of interest, or perceived conflicts of interest, arise, and such additional
counsel are necessary to resolve such conflicts and are notified in writing to
you. In the case of an investigation, litigation or proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by you, the
Target, any of your or its respective subsidiaries, equityholders or creditors
or an Indemnified Party, whether or not an Indemnified Party is otherwise a
party thereto and whether or not any aspect of the Transactions is consummated.
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Party shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, other than for direct or actual damages
to the extent determined in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s bad faith,
gross negligence or willful misconduct.
In no event shall any party hereto or any of their respective affiliates or
their or their affiliates’ partners, officers, directors, employees agents,
trustees, administrators, managers, advisors or other representatives be liable
on any theory of liability for any special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings) arising out of, related to or in connection with any aspect
of the Transactions; provided that nothing contained in this paragraph shall
limit your indemnity and reimbursement obligations for such damages to the
extent set forth in the immediately preceding paragraph.
7.CONFIDENTIALITY.
(a)Each of this Commitment Letter, the arranger fee letter among you and the
Commitment Parties of even date herewith (the “Arranger Fee Letter”) and the
agent fee letter among you, Bank of America and MLPFS of even date herewith (the
“Agent Fee Letter” and together with the Arranger Fee Letter, the “Fee
Letters”), and the contents hereof and thereof are confidential and shall not be
disclosed by you in whole or in part to any person or entity without our prior
written consent except (i) to your directors, officers, employees, attorneys,
accountants and other professional advisors (collectively, “Representatives”) in
connection with the Transactions, provided that each such person is advised of
its obligation to retain such information as confidential, (ii) this Commitment
Letter and the Arranger Fee Letter may be disclosed to the Sellers, the Target,
their respective subsidiaries and their respective Representatives in connection
with their consideration of the Acquisition and the Transactions provided that
(x) any information relating to


8
98666470_6

--------------------------------------------------------------------------------




pricing, fees, expenses or “market flex” has been redacted in a customary
manner, and (y) each such person is advised of its obligation to retain such
information as confidential, (iii) in any legal, judicial or administrative
proceeding or as otherwise required by law, regulation or the applicable rules
of any stock exchange, or as requested by a governmental authority (including,
for the avoidance of doubt, in filings with the Securities and Exchange
Commission and other applicable regulatory authorities and stock exchanges;
provided that neither of the Fee Letters or the contents thereof shall not be
included in any such disclosure in filings with the Securities and Exchange
Commission and other applicable regulatory authorities and stock exchanges, but
to the extent required by applicable law, the aggregate amount of the fees or
other payments in the Fee Letters may be included in projections and pro forma
information and a generic disclosure of aggregate sources and uses contained in
such syndication and other marketing materials) (in which case you agree, to the
extent determined by you in good faith to be permitted by law, to inform us
promptly in advance thereof), (iv) this Commitment Letter and the existence and
contents of this Commitment Letter (but not either of the Fee Letters or the
contents thereof) may be disclosed to rating agencies in connection with their
review of the Senior Credit Facilities and in any syndication or other marketing
materials in connection with the Senior Credit Facilities (it being acknowledged
that the aggregate amount of the fees or other payments in the Fee Letters may
be included in projections and pro forma information and a generic disclosure of
aggregate sources and uses contained in such syndication and other marketing
materials), (v) this Commitment Letter and the existence and contents of this
Commitment Letter (but not either of the Fee Letters or the contents thereof)
may be disclosed to any prospective Lenders or prospective participants
(including any Additional Arranger or prospective Additional Arranger), (vi) the
Arranger Fee Letter (but not the Agent Fee Letter or the contents thereof) and
the existence and contents of the Arranger Fee Letter may be disclosed to any
institution in connection with the potential appointment of such institution as
an Additional Arranger pursuant to the terms hereof (so long as such institution
has been approved by the Lead Arranger as an Additional Arranger as set forth
above (provided that the Lead Arranger acknowledges that the institutions
identified in writing as “Approved Arrangers” prior to the date hereof are
acceptable)), (vii) you may disclose this Commitment Letter and the Fee Letters
in connection with protecting or enforcing your rights hereunder or under the
Fee Letters, and (viii) you may disclose the existence and contents of this
Commitment Letter to the extent such information becomes publicly available
other than by reason of improper disclosure by you or any of your
Representatives in violation of any confidentiality obligations hereunder;
provided that with respect to clauses (iv) through (vi), such disclosure shall
be permitted only after your acceptance of this Commitment Letter and the Fee
Letters in accordance with Section 12 hereof.
(b)Each of the Commitment Parties shall use all confidential information
provided to them by or on behalf of you hereunder solely for the purpose of
providing the services which are the subject of this Commitment Letter in
connection with the Transactions and shall treat confidentially all such
information; provided that nothing herein shall prevent any Commitment Party
from disclosing any such information (i) to potential Lenders, participants
assignees or potential counterparties to any swap or derivative transaction
relating to the Company or the Target any of their respective subsidiaries or
any of their respective obligations, (ii) in any legal, judicial or
administrative proceeding or other compulsory process or otherwise as requested
or required by applicable law, rule or regulation or as requested or required by
a governmental authority (in which case the relevant Commitment Party agrees
promptly to notify the Company thereof, in advance, to the extent practicable
and permitted by law, rule or regulation), (iii) upon the request or demand of
any governmental agency or regulatory authority having (or purporting to have)
jurisdiction over any Commitment Party or any of its affiliates (including,
without limitation, bank and securities examiners and any self-regulatory
authority, such as the National Association of Insurance Commissioners) or upon
the good faith determination by counsel that such information should be
disclosed in light of ongoing oversight or review of any Commitment Party by any
governmental or regulatory authority having jurisdiction over such Commitment
Party or its affiliates (in which case, such Commitment Party agrees (except
with respect to any audit or examination conducted by bank accountants or any
governmental bank or securities regulatory


9
98666470_6

--------------------------------------------------------------------------------




authority exercising examination or regulatory authority) promptly to notify the
Company, in advance, thereof to the extent practicable and permitted by law,
rule or regulation), (iv) to any Commitment Party’s affiliates and the partners,
directors, officers, employees, agents, trustees, advisors and other
representatives of such Commitment Party and its affiliates (collectively, “CP
Representatives”) on a “need-to-know” basis in connection with the Transactions
and who are informed of the confidential nature of such information and are
directed by such Commitment Party to keep such information confidential in a
manner consistent with the terms of this Commitment Letter, (v) to the extent
such information becomes publicly available other than by reason of improper
disclosure by any Commitment Party (and the relevant disclosing Commitment Party
is aware of such improper disclosure) in breach of this Commitment Letter, (vi)
for purposes of establishing a “due diligence” defense, (vii) to the extent that
such information is or was received by any Commitment Party or its CP
Representatives from a third party that is not known by such Commitment Party or
such CP Representative to have disclosed such information in violation of a
confidentiality obligations owing to you, (viii) to enforce its rights hereunder
or under any Fee Letter to which it is a party, (ix) to the extent that such
information is independently developed by any Commitment Party or any of its CP
Representatives and (x) with your prior written consent; provided further that
the disclosure of any such information to any prospective Lenders, participants
or assignees or any direct or indirect counterparty to any swap or derivative
transaction referred to above shall be made subject to the acknowledgment and
acceptance by such prospective Lender, participant or assignee or direct or
indirect counterparty to any swap or derivative transaction that such
information is being disseminated on a confidential basis (on substantially the
terms set forth in this paragraph or as is otherwise reasonably acceptable to
you and such Commitment Party including, without limitation, as agreed in any
Information Materials or other marketing materials) in accordance with the
standard syndication processes of the Commitment Parties or customary market
standards for dissemination of such type of information, and in the event of any
electronic access through any Platform shall require “click through” or other
affirmative action on the part of the recipient to access such information and
acknowledge its confidentiality obligations in respect thereof; provided that no
such disclosure shall be made by such Commitment Party to any person that is at
such time a Disqualified Lender (and is not already a Lender). Notwithstanding
anything to the contrary herein, unless otherwise terminated earlier (including
pursuant to Section 9(a) below), the obligations of the Commitment Parties under
this paragraph shall terminate on the date that is two years from the date of
this Commitment Letter.
8.
OTHER SERVICES.

(a)You acknowledge that the Commitment Parties or their respective affiliates
may be providing financing or other services to parties whose interests may
conflict with yours. The Commitment Parties agree that they will not furnish
confidential information obtained from you, the Target or your or its respective
affiliates and representatives to any of their other customers and that they
will treat confidential information relating to you, the Target and your and its
respective affiliates with the same degree of care as they treat their own
confidential information. The Commitment Parties further advise you that they
will not make available to you confidential information that they have obtained
or may obtain from any other customer. In connection with the services and
transactions contemplated hereby, you agree that the Commitment Parties are
permitted to access, use and share with any of their bank or non-bank
affiliates, agents, advisors (legal or otherwise) or representatives any
information concerning you, the Target or any of your or their respective
affiliates that is or may come into the possession of any Commitment Party or
any of such affiliates.
(b)In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that:  (i) (A) the Senior Credit Facilities and any related
arranging or other services described in this Commitment Letter are arm’s-length
commercial transactions between you and your affiliates, on the one hand, and
the Commitment Parties, on the other hand, (B) you have consulted your own
legal, accounting, regulatory and tax advisors to the extent


10
98666470_6

--------------------------------------------------------------------------------




you have deemed appropriate, and (C) you are capable of evaluating, and you
understand and accept, the terms, risks and conditions of the transactions
contemplated hereby; (ii) (A) each Commitment Party has been, is, and will be
acting solely as a principal and, except as otherwise expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for you, any of your affiliates or any other
person or entity and (B) none of the Commitment Parties has any obligation to
you or your affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein; and (iii) the Commitment
Parties and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from yours and those of your
affiliates, and the Commitment Parties have no obligation to disclose any of
such interests to you or your affiliates.  To the fullest extent permitted by
law, you hereby waive and release any claims that you may have against any
Commitment Party with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated by
this Commitment Letter.
9.
SURVIVAL.

(a)The provisions of Sections 5, 6, 7, 8, 9, 10 and 11 of this Commitment Letter
shall remain in full force and effect regardless of whether any of the
Facilities Documentation shall be executed and delivered, and notwithstanding
the termination of this Commitment Letter or any commitment or undertaking of
any Commitment Party hereunder; provided that upon execution of the Facilities
Documentation for any of the Senior Credit Facilities, your reimbursement and
indemnification obligations hereunder, and your and our confidentiality
obligations hereunder (other than your confidentiality obligations related to
the disclosure of this Commitment Letter and either Fee Letter), shall in each
case, to the extent covered thereby, be superseded and deemed replaced by the
corresponding provisions contained in the applicable Facilities Documentation
for such Senior Credit Facilities.
(b)In the event the Closing Date occurs prior to the occurrence of the
Syndication Assistance Termination Date, your obligations to assist in the
syndication of the Senior Credit Facilities set forth in Section 2 and the
representations and warranties and other provisions of Section 4 with respect to
the syndication of the Senior Credit Facilities shall remain in full force and
effect until the Syndication Assistance Termination Date.
10.GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL; ETC. This Commitment
Letter and the Fee Letters shall be governed by, and construed in accordance
with, the laws of the State of New York; provided that (a) the interpretation of
the definition of Material Adverse Effect under the Purchase Agreement and the
determination of whether there shall have occurred a Material Adverse Effect (as
provided in the Purchase Agreement), (b) the determination of whether the
Acquisition has been consummated as contemplated by the Purchase Agreement, and
(c) the determination of whether the representations and warranties made by the
Selling Parties (as defined in the Purchase Agreement) and the Target in the
Purchase Agreement are accurate, and whether any inaccuracy thereof entitles you
or your applicable affiliates to terminate your and/or their obligations under
the Purchase Agreement, or to decline to consummate the Acquisition pursuant to
the Purchase Agreement, shall in each case be determined in accordance with the
laws of the State of Delaware without giving effect to the principles of
conflicts of law thereunder. Each of you and each Commitment Party hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, either Fee Letter, the Transactions and the
other transactions contemplated hereby and thereby or the actions of any
Commitment Party in the negotiation, performance or enforcement hereof. Each of
you and each Commitment Party hereby irrevocably and unconditionally submits to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the Borough of Manhattan in New York City in
respect of any suit, action or proceeding arising out of or relating


11
98666470_6

--------------------------------------------------------------------------------




to the provisions of this Commitment Letter, the Fee Letter, the Transactions
and the other transactions contemplated hereby and thereby and irrevocably
agrees that all claims in respect of any such suit, action or proceeding may be
heard and determined in any such court. Nothing in this Commitment Letter or
either Fee Letter shall affect any right that any Commitment Party or any
affiliate thereof may otherwise have to bring any claim, action or proceeding
relating to this Commitment Letter, either Fee Letter, the Transactions and/or
the other transactions contemplated hereby and thereby in any court of competent
jurisdiction to the extent necessary or required as a matter of law to assert
such claim, action or proceeding against any assets of the Company or any of its
subsidiaries or enforce any judgment arising out of any such claim, action or
proceeding. Each of you and each Commitment Party agrees that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process against you for any suit, action or proceeding
relating to any such dispute. Each of you and each Commitment Party waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or
proceedings brought in any such court, and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. A final judgment in any such suit, action or proceeding brought in any
such court may be enforced in any other courts to whose jurisdiction you are or
may be subject by suit upon judgment.
11.
MISCELLANEOUS.

(a)This Commitment Letter and the Fee Letters may each be executed in
counterparts which, taken together, shall constitute an original. Delivery of an
executed counterpart of this Commitment Letter or either Fee Letter by
telecopier, facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart thereof.
(b)This Commitment Letter and the Fee Letters embody the entire agreement and
understanding among the Commitment Parties, you and your affiliates (including
the Target and any of its affiliates) with respect to the Senior Credit
Facilities and supersede all prior agreements and understandings relating to the
specific matters hereof. No party has been authorized by any Commitment Party to
make any oral or written statements that are inconsistent with this Commitment
Letter.
(c)This Commitment Letter is not assignable by the parties hereto (other than,
with respect to the Commitment Parties, to an Additional Arranger) without the
prior written consent of the other parties hereto and is intended to be solely
for the benefit of the parties hereto and the Indemnified Parties; provided that
notwithstanding paragraph 2 of this Commitment Letter or any other provision
hereof to the contrary, the parties hereby agree that MLPFS may, without notice
to the Borrower or any other party to this Commitment Letter, assign its rights
and obligations under this Commitment Letter and/or either Fee Letter to any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Commitment Letter.
(d)The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Act”), each of them is required to obtain, verify and record
information that identifies you (and the other Loan Parties), which information
includes your name and address and other information that will allow the
Commitment Parties to identify you in accordance with the Act.
(e)Neither the Commitment Letter nor either Fee Letter may be amended, or any
provision hereof waived or modified, except in an instrument in writing signed
by you and by each Commitment Party that is party to the affected document.


12
98666470_6

--------------------------------------------------------------------------------




12.ACCEPTANCE/EXPIRATION OF COMMITMENTS. This Commitment Letter and all
commitments and undertakings of the Commitment Parties hereunder will expire at
11:59 p.m. (New York City time) on February 22, 2018 unless you execute this
Commitment Letter and each Fee Letter and return them to the Commitment Parties
party thereto prior to that time (which may be by facsimile transmission or
.pdf), whereupon this Commitment Letter and the Fee Letters (each of which may
be signed in one or more counterparts) shall become binding agreements.
Thereafter, all commitments and undertakings of the Commitment Parties hereunder
will expire on the earliest of (i) the date that is 120 days after the date of
this Commitment Letter, unless the Closing Date occurs on or prior thereto, (ii)
if the closing of the Acquisition occurs prior to the Closing Date and without
the use of the Senior Credit Facilities, the date that is 15 days after the
consummation of the Acquisition (or, if later, April 15, 2018), unless the
Closing Date occurs on or prior thereto, and (iii) the date the Purchase
Agreement terminates by its terms without the consummation of the Acquisition
(such earliest date, the “Outside Date”).
THIS WRITTEN AGREEMENT (WHICH INCLUDES THE TERM SHEET AND THE OTHER EXHIBITS)
AND THE FEE LETTERS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



We are pleased to have the opportunity to work with you in connection with this
important financing.
Very truly yours,
BANK OF AMERICA, N.A.


By:    /s/ Jeannette Lu                    
Name:    Jeannette Lu
Title:    Director




MERILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED


By:    /s/ Mark D. Halmrast                
Name:    Mark Halmrast
Title:    Managing Director




ACCEPTED AND AGREED TO
AS OF THE DATE FIRST ABOVE WRITTEN:


KBR, INC.


By:    /s/ Mark Sopp                    
Name:    Mark Sopp
Title:    EVP/CFO



EXECUTION VERSION
EXHIBIT A
(to Commitment Letter dated as of February 22, 2018)
PROJECT SAPPHIRE
KBR, INC.    
TRANSACTION DESCRIPTION
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached (the
“Commitment Letter”) or in the other Exhibits to the Commitment Letter. In the
case of any such capitalized term that is subject to multiple and differing
definitions, the appropriate meaning thereof in this Exhibit A shall be
determined by reference to the context in which it is used. All references to
“dollars” or “U.S. dollars” or “$” in the Commitment Letter or in any exhibit or
annex attached thereto shall mean the lawful currency of the United States of
America.
KBRwyle Technology Solutions, LLC, a newly created limited liability company
organized under the laws of Delaware and a direct or indirect subsidiary of the
Borrower (“Invesco”), intends to acquire (the “Acquisition”) 100% of the issued
and outstanding equity interests of a company previously identified to the Lead
Arranger (the “Target”), from the existing equity holder of the Target (the
“Seller”) pursuant to that certain Stock Purchase Agreement, dated as of
February 22, 2018, by and among Invesco, Target, Seller, the shareholders of
Seller named therein and the Seller’s representative and guarantor named therein
(the “Purchase Agreement”), so that, after giving effect to the Acquisition, the
Borrower will own 100% of the issued and outstanding equity interests of the
Target.
In connection with the foregoing, it is intended that:
1.
The Borrower will establish Invesco to consummate the Acquisition from the
Seller of 100% of the issued and outstanding equity interests of the Target.

2.
The Borrower will obtain (i) the Term A Facility described in Exhibit B to the
Commitment Letter, (ii) the Term B Facility described in Exhibit B to the
Commitment Letter, (iii) the Revolving Credit Facility described in Exhibit B to
the Commitment Letter and (iv) the PLOC Facility described in Exhibit B to the
Commitment Letter.

3.
On or prior to the Closing Date, the Borrower will use (a) a portion of the
proceeds of the Term B Facility and cash on hand (i) to repay in full all
obligations and commitments under the Existing Borrower Credit Agreement (as
defined below), and all commitments to extend credit under such credit
agreements will be terminated and any security interests and guarantees in
connection therewith shall be terminated and/or released and all letters of
credit terminated (other than those grandfathered into, backstopped by or cash
collateralized under the Senior Credit Facilities) (collectively, the
“Refinancing”), (ii) to pay the consideration for the Acquisition to the Seller
in accordance with the Purchase Agreement (including the repayment in full and
termination of the Existing Target Credit Agreement (as defined in Exhibit C))
and (iii) to pay the fees and expenses incurred in connection with the
Transactions (as defined below) and (b) a portion of the proceeds of the PLOC
Facility to replace, backstop or continue certain letters of credit outstanding
under the Existing Borrower Credit Agreement and bilateral letter of credit
facilities of the Borrower and its subsidiaries. The “Existing Borrower Credit
Agreement” means that certain Amended and Restated Credit Agreement dated as of
September 25, 2015 by and among the Borrower, Citibank, N.A., as administrative
agent, and the lenders and other parties party thereto (as amended through the
date of the Commitment Letter).

4.
On and/or after the Closing Date, the Borrower will use the proceeds of the Term
A Facility solely to fund completion payments required to be funded by it in
connection with the completion of the Ichthys Onshore LNG export facility in
Darwin, Australia (the “Ichthys Project”) and/or to reimburse itself on or
around the Closing Date for any such completion payments funded by it prior to
the Closing Date, which the Borrower is executing through its 30% ownership of a
joint venture with JGC Corporation and Chiyoda Corporation.

The transactions described above (other than those in clause 4 to occur after
the Closing Date) are collectively referred to as the “Closing Date
Transactions” and the Closing Date Transactions collectively with those
transactions described in clause 4 to occur after the Closing Date are referred
to as the “Transactions”.


    
    



EXHIBIT B
(to Commitment Letter dated as of February 22, 2018)


SUMMARY OF TERMS AND CONDITIONS
PROJECT SAPPHIRE
KBR, INC.
$2.2 BILLION SENIOR SECURED CREDIT FACILITIES


Capitalized terms used but not defined in this Exhibit B shall have the meanings
set forth in the Commitment Letter or in the other Exhibits to the Commitment
Letter. In the case of any such capitalized term that is subject to multiple and
differing definitions, the appropriate meaning thereof in this Exhibit B shall
be determined by reference to the context in which it is used.
BORROWER:
KBR, Inc., a Delaware corporation (the “Borrower”).

GUARANTORS:
The obligations of the Borrower under the Senior Credit Facilities, and any
treasury management, interest protection or other hedging arrangements entered
into by the Borrower or any subsidiary of the Borrower with a Lender (or any
affiliate thereof), will each be guaranteed by the Borrower and each existing
and future direct and indirect Material Domestic Subsidiary (as defined below)
of the Borrower (collectively, the “Guarantors” and together with the Borrower,
each a “Loan Party” and collectively, the “Loan Parties”). All guarantees will
be guarantees of payment and not of collection.

“Material Domestic Subsidiary” means each wholly-owned domestic subsidiary of
the Borrower that is not an Excluded Subsidiary (to be defined substantially
consistently with the Existing Borrower Credit Agreement but to also include any
bankruptcy remote special purpose receivables entity or captive insurance
company designated by the Borrower and permitted under the Facilities
Documentation) and individually represents greater than or equal to 5% of the
total revenue of the Borrower and its domestic subsidiaries; provided that in
any event the Material Domestic Subsidiaries and the Borrower on a combined
basis shall represent at least 95% of the total revenue of the Borrower and its
domestic subsidiaries.
ADMINISTRATIVE AND
COLLATERAL AGENT:
Bank of America, N.A. (“Bank of America”) will act as sole administrative and
collateral agent for the Senior Credit Facilities (the “Administrative Agent”).

SYNDICATION AGENTS:
To be determined.

LEAD ARRANGER AND
BOOKRUNNER:
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its designated
affiliates, the “Lead Arranger”) will act as sole lead arranger and sole
bookrunner (subject to the appointment of an Additional Arranger in accordance
with the terms of the Commitment Letter).

LENDERS:
Bank of America and other banks, financial institutions and institutional
lenders acceptable to the Lead Arranger and the Administrative Agent selected in
consultation with the Borrower (collectively, the “Lenders”).

SENIOR CREDIT
FACILITIES:
An aggregate principal amount of $2.2 billion will be available through the
following facilities:

Term A Facility: a five-year term loan A facility in an aggregate principal
amount (determined on the Closing Date) equal to $400 million (the “Term A
Facility”), which will be available to the Borrower in US dollars and/or
Australian dollars in multiple drawdowns during the period from the Closing Date
until the Term A Commitment Termination Date (as defined below); provided that
the aggregate principal amount of the Term A Facility on the Closing Date shall
be reduced as further described below in the section titled MANDATORY
PREPAYMENTS AND COMMITMENT REDUCTIONS.
Term B Facility: a seven-year $800 million term loan B facility (the “Term B
Facility” and together with the Term A Facility, the “Term Loan Facilities”),
all of which will be drawn by the Borrower in U.S. dollars on the Closing Date;
provided that the aggregate principal amount of the Term B Facility on the
Closing Date shall be reduced as further described below in the section titled
MANDATORY PREPAYMENTS AND COMMITMENT REDUCTIONS.
Revolving Credit Facility: a $500 million revolving credit facility (the
“Revolving Credit Facility”), available in U.S. dollars or Alternative
Currencies (as defined below) from time to time from the Closing Date (subject
to a limit on availability on the Closing Date solely for loans necessary to
fund any additional upfront fees or original issue discount payable pursuant to
the market flex terms of the Arranger Fee Letter) until the fifth anniversary of
the Closing Date, all of which will be available for loans and for the issuance
of standby performance letters of credit (each a “Performance Letter of
Credit”), and which will include a $150 million sublimit for the issuance of
standby financial letters of credit (each a “Financial Letter of Credit”) and
commercial letters of credit (each a “Commercial Letter of Credit” and together
with each Performance Letter of Credit and Financial Letter of Credit, each a
“Letter of Credit”). The entire Revolving Credit Facility shall be available for
the making of loans and the issuance of Letters of Credit in Alternative
Currencies.
Letters of Credit under the Revolving Credit Facility will be issued (in each
case, subject to an individual sublimit with respect to each such issuer to be
agreed) by Bank of America and up to five additional Lenders under the Revolving
Credit Facility from time to time (in such capacity, each such Lender a “RCF
Fronting Bank”) and Swingline Loans may be made available by Bank of America,
and each of the Lenders under the Revolving Credit Facility will purchase an
irrevocable and unconditional participation in each Letter of Credit and each
Swingline Loan issued under the Revolving Credit Facility.
PLOC Facility: in addition to the availability of the Revolving Credit Facility
for the issuance of Performance Letters of Credit, an additional $500 million
performance letter of credit facility, available from time to time until the
fifth anniversary of the Closing Date (the “PLOC Facility”, and together with
the Term Loan Facilities and the Revolving Credit Facility, the “Senior Credit
Facilities”), which will be available solely for the issuance of Performance
Letters of Credit in U.S. dollars or Alternative Currencies. Performance Letters
of Credit will be issued (in each case, subject to an individual sublimit with
respect to each such issuer to be agreed) by Bank of America and any other
Lender under the PLOC Facility from time to time (in such capacity, each such
Lender a “PLOC Facility Fronting Bank”), and each of the Lenders under the PLOC
Facility will purchase an irrevocable and unconditional participation in each
Performance Letter of Credit issued under the PLOC Facility.
SWINGLINE OPTION:
Swingline Loans may be made available in U.S. dollars on a same day basis in an
aggregate amount not exceeding $25 million and in minimum amounts of $100,000.
The Borrower must repay each Swingline Loan in full no later than ten (10)
business days after such loan is made.



DELAYED DRAW
MECHANICS FOR TERM
LOAN A FACILITY:
The Term A Facility will be made available on a delayed draw basis after the
Closing Date, and the following shall apply:

•
The Term A Facility shall be made available in drawings to be made not more than
once in any month or than later than June 30, 2019, and in minimum amounts of
$10,000,000.

•
All commitments to the Term A Facility shall automatically terminate on the
earliest of (a) the date the maximum aggregate principal amount of the
commitments under the Term A Facility has been drawn, (b) the date the Borrower
voluntarily terminates any undrawn commitment under the Term A Facility and (c)
June 30, 2019 (such date, the “Term A Commitment Termination Date”).

MULTICURRENCY
OPTION:
Multicurrency borrowings under the Revolving Credit Facility will be available
in each of Euro, Sterling, Yen and Australian Dollars. In addition, the Borrower
may from time to time request that revolving advances be made by the Revolving
Lenders in a currency other than those specifically listed; provided that such
requested currency is a lawful currency (other than U.S. Dollars) that is
readily available and freely transferable and convertible into U.S. Dollars. In
the case of any such request, such request shall be subject to the approval of
the Administrative Agent and all Revolving Lenders. All such currencies are
referred to herein as the “Alternative Currencies”. Multicurrency loans will be
available on four business days’ notice to the Administrative Agent (or five
business days’ notice in the case of certain designated currencies requiring
additional notice).



Loan fundings and payments in respect of non-U.S. dollar loans under the
Revolving Credit Facility will be made in the applicable foreign currency.


INCREMENTAL FACILITIES:
After the Closing Date, the Borrower will be permitted at any time (a) on or
after January 1, 2019, to (x) add one or more incremental term loan facilities
to the Senior Credit Facilities and/or increase any Term Loan Facility (each, an
“Incremental Term Loan Facility”) and/or (y) increase the commitments under the
Revolving Credit Facility (the “Incremental Revolving Increases”) and/or (b)
after the Closing Date, to increase the commitments under the PLOC Facility (the
“Incremental PLOC Increases”, and together with the Incremental Term Loan
Facilities and the Incremental Revolving Increases, the “Incremental
Facilities”), provided that:

(i)
no Lender will be required or otherwise obligated to provide any portion of any
such Incremental Facility;

(ii)
no default or event of default exists immediately prior to or after giving
effect to any such Incremental Facility, provided that in the case of an
Incremental Term Loan Facility being used (in whole or in part) to consummate
any acquisition or other investment the consummation of which is not conditioned
on the availability of financing (a “Limited Condition Transaction”), then at
the election of the Borrower and with the consent of the lenders providing such
Incremental Facility, such condition may be measured on the date of entering
into of the definitive documentation for such Limited Condition Transaction,
provided further that in no event shall any payment or bankruptcy event of
default exist immediately prior to or after giving effect to such Incremental
Facility and such Limited Condition Transaction;

(iii)
the aggregate principal amount for all Incremental PLOC Increases (and no other
Incremental Facilities, which shall be governed by clause (iv) below, and not
subject to this clause (iii)) shall not exceed $250 million (each of which shall
be in a minimum principal amount of $25 million);

(iv)
the aggregate principal amount for all Incremental Facilities other than
Incremental PLOC Increases (which shall be governed by clause (iii) above, and
not subject to this clause (iv)) shall not exceed $250 million (each of which
shall be in a minimum principal amount of $25 million) and after giving pro
forma effect thereto (and assuming that the commitments under such Incremental
Facility are fully drawn) and any permitted acquisition, refinancing of debt or
other event giving rise to a pro forma adjustment, the Consolidated Secured
Leverage Ratio (ratio of consolidated funded secured indebtedness to EBITDA,
with financial definitions to be agreed) shall not exceed 2.75 to 1.00; provided
that in the case of an Incremental Term Loan Facility being used (in whole or in
part) to consummate a Limited Condition Transaction, then at the election of the
Borrower and with the consent of the lenders providing such Incremental Term
Loan Facility, such ratio may be measured on the date of entering into of the
definitive documentation for such Limited Condition Transaction;

(v)
without limitation of the condition in clause (iv) above, the Borrower is in
compliance, on a pro forma basis after giving effect to the incurrence of any
such Incremental Facility (and assuming that the commitments under such
Incremental Facility are fully drawn other than Incremental PLOC Increases) and
any permitted acquisition, refinancing of debt or other event giving rise to a
pro forma adjustment, with the Financial Covenants; provided that in the case of
an Incremental Term Loan Facility being used (in whole or in part) to consummate
a Limited Condition Transaction, then at the election of the Borrower and with
the consent of the lenders providing such Incremental Term Loan Facility, such
compliance may be measured on the date of entering into of the definitive
documentation for such Limited Condition Transaction; provided further that upon
such an election by the Borrower, on any date of measurement of any of the
Financial Covenants for any purpose after such date (and prior to the earlier of
(i) the consummation of such Limited Condition Transaction or (ii) the
termination of the definitive agreement for such Limited Condition Transaction
without the consummation thereof), the requisite Financial Covenant levels shall
be required to be satisfied both by taking into account, and without taking into
account, such Limited Condition Transaction and such Incremental Term Loan
Facility;

(vi)
any Incremental Term Loan Facility in the nature of a “term A facility” (as
determined by the Administrative Agent and the Borrower, taking into account
maturity and applicable rates with respect thereto) (A) shall have a final
maturity date no earlier than the maturity date of the Term A Facility (or, if
applicable and later, any prior Incremental Term Loan Facility in the nature of
a “term A facility”), (B) shall have a weighted average life to maturity no
shorter than the remaining weighted average life to maturity of the Term A
Facility (or, if applicable and longer, any prior Incremental Term Loan Facility
in the nature of a “term A facility); and (C) may have such other terms not
inconsistent with clauses (A) and (B) above as may be agreed among the Borrower,
the Administrative Agent and the Lenders providing such Incremental Term Loan
Facility in the nature of a “term A facility”; provided that any such
Incremental Term Loan Facility will be pari passu to the remainder of the Senior
Credit Facilities as to voting, rights of payment and (unless otherwise agreed
to be treated less than ratably by the lenders providing such Incremental
Facility) rights of prepayment;

(vii)
any Incremental Term Loan Facility in the nature of a “term B facility” (as
determined by the Administrative Agent and the Borrower, taking into account
maturity and applicable rates with respect thereto) (A) shall have a final
maturity date no earlier than the maturity date of the Term B Facility (or, if
applicable and later, any prior Incremental Term Loan Facility in the nature of
a “term B facility”), (B) shall have a weighted average life to maturity no
shorter than the remaining weighted average life to maturity of the Term B
Facility (or, if applicable and longer, any prior Incremental Term Loan Facility
in the nature of a “term B facility); (C) shall be subject to a “most favored
nation” pricing provision that ensures that the initial yield on such
Incremental Term Loan Facility (after any related increase of pricing on the
existing term loans) does not exceed the then-applicable yield on the Term B
Facility (or any prior Incremental Term Loan Facility in the nature of a “term B
facility”) by more than 50 basis points per annum (which, for the purposes of
this clause (C) shall be deemed to include all upfront and similar fees and
original issue discount payable to the Lenders providing such Incremental Term
Loan Facility (applied relative to the upfront and similar fees and original
issue discount paid on the Closing Date to the Lenders that provided the
applicable term B facility) and shall take into account any LIBOR floor but
shall not include any arrangement fees and similar fees); and (D) may have such
other terms not inconsistent with clauses (A), (B) and (C) above as may be
agreed among the Borrower, the Administrative Agent and the Lenders providing
such Incremental Term Loan Facility; provided that any such Incremental Term
Loan Facility will be pari passu to the remainder of the Senior Credit
Facilities as to voting, rights of payment and (unless otherwise agreed to be
treated less than ratably by the lenders providing such Incremental Facility)
rights of prepayment;

(viii)
each (A) Incremental Revolving Increase shall have the same terms and be
pursuant to the same documentation as the Revolving Credit Facility except for
such upfront fees as may be agreed between the Lenders providing such
Incremental Revolving Increase and the Borrower; and (B) Incremental PLOC
Increase shall have the same terms and be pursuant to the same documentation as
the PLOC Facility except for such upfront fees as may be agreed between the
Lenders providing such Incremental PLOC Increase and the Borrower;

(ix)
any such Incremental Facility shall not have guarantees from any entities that
have not guaranteed the initial Senior Credit Facilities and shall not be
secured by assets other than the Collateral (as defined below) or on a basis
senior to the initial Senior Credit Facilities;

(x)
all representations and warranties in the Facilities Documentation shall be true
and correct in all material respects (or, with respect to those modified by
materiality standards, in all respects) on and as of the date of incurrence of
any Incremental Facility (or, with respect to any representations and warranties
that expressly refer to an earlier date, as of such earlier date); provided that
in the case of an Incremental Term Loan Facility being used (in whole or in
part) to consummate a Limited Condition Transaction, then (at the election of
the Borrower) the lenders providing an Incremental Term Loan Facility may elect
to limit the representations and warranties the accuracy of which are a
condition precedent to the effectiveness of such Incremental Term Loan Facility
in a customary “SunGard” manner for limited conditionality acquisitions,
provided further that in such a case, on the date of, and as a condition to, the
entering into of the definitive documentation for such Limited Condition
Transaction all representations and warranties in the loan documentation shall
be true and correct in all material respects on and as of such date (or, with
respect to any representations and warranties that expressly refer to an earlier
date, as of such earlier date).

The Borrower may seek commitments in respect of any Incremental Facility from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and from additional banks, financial
institutions and other institutional lenders or investors who will become
Lenders in connection therewith (“Additional Lenders”); provided that the
Administrative Agent shall have consent rights (not to be unreasonably withheld
or delayed) with respect to such Additional Lender, if such consent would be
required for an assignment of loans or commitments, as applicable, to such
Additional Lender.
PERMITTED REFINANCING
The Facilities Documentation will permit Borrower to refinance, in whole or in
part, the Term Loans and Incremental Term Loans or loans and commitments under
the Revolving Credit Facility from time to time, in a principal amount not to
exceed the principal amount of indebtedness so refinanced (plus any accrued but
unpaid interest and fees payable by the terms of such indebtedness thereon and
reasonable fees, expenses and original issue discount incurred in connection
therewith), with:

(a)     one or more new term facilities under the Facilities Documentation
(each, a “Refinancing Term Facility”) or, in the case of a refinancing of loans
and commitments under the Revolving Credit Facility, one new revolving credit
facility under the Facilities Documentation (each, a “Refinancing Revolving
Facility;” the Refinancing Term Facilities and the Refinancing Revolving
Facilities are collectively referred to as “Refinancing Facilities”), in each
case with the consent of Borrower and the Lenders providing such Refinancing
Facility (it being understood that such Refinancing Facility may be provided by
existing Lenders (or, in the case of any Refinancing Revolving Facility,
existing Lenders with commitments under the Revolving Credit Facility) (each of
which shall be entitled to agree or decline to participate in its sole
discretion) and, subject to Administrative Agent’s reasonable consent (solely to
the extent such consent would be required for an assignment to any such Lender
under the Facilities Documentation) (and, in the case of any Refinancing
Revolving Facility, each swingline lender and each RCF Fronting Bank, solely to
the extent such consent would be required for an assignment to any such Lender
under the Revolving Credit Facility), additional banks, financial institutions
and other institutional lenders or investors who will become Lenders in
connection therewith), or
(b)    (i) one or more additional series of senior or junior unsecured notes or
loans, subject, in the case of junior unsecured loans or notes, to customary
subordination arrangements reasonably satisfactory to the Administrative Agent,
or
(ii) senior secured loans or notes that will be secured by the Collateral on a
pari passu basis with the Senior Credit Facilities subject customary
intercreditor arrangements reasonably satisfactory to the Administrative Agent
(any such notes or loans, “Refinancing Notes” and, together with the Refinancing
Facilities, the “Refinancing Debt”);
provided, that
(i)
any Refinancing Term Facility or Refinancing Notes do not mature prior to the
maturity date of (or in the case of any series of senior unsecured notes or
loans or second lien secured notes or loans, prior to the date 91 days after the
maturity date of), or have a shorter weighted average life than, the loans being
refinanced,

(ii)
any Refinancing Revolving Facility does not mature prior to the maturity date of
the Revolving Credit Facility being refinanced,

(iii)
there shall be no obligors in respect of any Refinancing Facilities that are not
obligors with respect to the Senior Credit Facility,

(iv)
any secured Refinancing Debt (1) shall be subject to an intercreditor agreement
and other reasonably customary documentation on terms reasonably satisfactory to
the Administrative Agent, (2) shall not be secured by any assets that do not
also constitute Collateral for the Senior Credit Facilities and (3) shall not be
secured pursuant to security documentation that is more restrictive to the
Borrower and the Guarantors than the Facilities Documentation,

(v)
the proceeds of any Refinancing Debt shall be applied, substantially
concurrently with the incurrence thereof, to the pro rata repayment of the
outstanding loans under the facility (and to the permanent reduction in
commitments of the Revolving Credit Facility, if applicable) being so
refinanced, and to pay fees (including arrangement fees, upfront fees and
original issue discount), premiums and expenses incurred in connection with the
loans being refinanced and such Refinancing Debt.

(vi)
there shall be no more than a number of revolving credit facilities to be
mutually agreed outstanding at any one time,

(vii)
the other terms and conditions of any such Refinancing Term Facility,
Refinancing Revolving Facility or Refinancing Notes (excluding pricing and
optional prepayment or redemption terms) are substantially identical to, or
(taken as a whole) no more favorable to the investors providing such Refinancing
Term Facility, Refinancing Revolving Facility or Refinancing Notes, as
applicable (as reasonably determined by Borrower and Administrative Agent), than
those applicable to the Term Loan, Incremental Term Loan or Revolving Credit 
Facility being refinanced (except (A) for covenants or other provisions
applicable only to periods after the latest final maturity date of (or, in the
case of any series of senior unsecured notes or loans or second lien secured
notes or loans, after the date 91 days after the latest final maturity date of)
the Senior Credit Facilities existing at the time of such refinancing and (B) to
the extent such terms are added to the Facilities Documentation pursuant to an
amendment thereto subject to the reasonable satisfaction of the Administrative
Agent), as certified by the chief financial officer of the Borrower in good
faith prior to such incurrence or issuance and (x) the Facilities Documentation
will contain additional customary terms and conditions regarding the incurrence
or issuance of Refinancing Debt as shall be mutually agreed.

PURPOSE:
The proceeds of (i) the Term B Facility shall be used on the Closing Date to
finance in part the Closing Date Transactions, including the consummation of the
Acquisition, (ii) the Term A Facility shall be used on and after the Closing
Date solely to finance in part the funding of any completion payments in
connection with the Ichthys Project (and to reimburse the Borrower for any such
payments made prior to the Closing Date), (iii) the PLOC Facility shall be used
on and after the Closing Date to issue Performance Letters of Credit (including
in replacement or continuation of, or to backstop, letters of credit outstanding
on the Closing Date) and (iv) the Revolving Credit Facility shall be used on
(subject to limitations to be agreed) and after the Closing Date for the
issuance of Letters of Credit and to provide ongoing working capital and for
other general corporate purposes of the Borrower and its subsidiaries.

CLOSING DATE:
The date of the satisfaction of the conditions in the Conditions Exhibit and the
initial funding under the Senior Credit Facilities, to occur on or before the
Outside Date (the “Closing Date”).

INTEREST RATES:
As set forth in Addendum I to this Exhibit B.

MATURITY:
The Term A Facility shall be subject to repayment according to the Scheduled
Term Loan A Amortization (as defined below), with the final payment of all
amounts outstanding under Term A Facility, plus accrued interest, being due five
years after the Closing Date.

The Term B Facility shall be subject to repayment according to the Scheduled
Term Loan B Amortization (as defined below), with the final payment of all
amounts outstanding under Term B Facility, plus accrued interest, being due
seven years after the Closing Date.
The Revolving Credit Facility shall terminate and all amounts outstanding
thereunder shall be due and payable in full five years after the Closing Date;
provided that the Facilities Documentation shall provide the right for
individual Lenders under the Revolving Credit Facility to agree to extend the
maturity date of the outstanding commitments under the Revolving Credit Facility
upon the request of the Borrower and without the consent of any other Lender
pursuant to customary procedures to be agreed; provided, that no existing Lender
will have any obligation to commit to any such extension.
The PLOC Facility shall terminate and all amounts outstanding thereunder shall
be due and payable in full five years after the Closing Date.
SCHEDULED
AMORTIZATION/
AVAILABILITY:
Revolving Credit Facility: Loans under the Revolving Credit Facility may be made
after the Closing Date on a revolving basis up to the full amount of the
Revolving Credit Facility and Letters of Credit under the Revolving Credit
Facility may be issued from time to time up to the applicable sublimit (if any)
for Letters of Credit thereunder.



PLOC Facility: Performance Letters of Credit under the PLOC Facility may be
issued from time to time up to the maximum principal amount of the PLOC
Facility.


Term A Facility: The Term A Facility will be subject to quarterly amortization
of principal on the last business day of each fiscal quarter of the Borrower
(commencing with the last business day of the fiscal quarter in which the Term A
Commitment Termination Date occurs), in a quarterly amount equal to 2.50% of the
aggregate principal amount of all drawings under the Term A Facility on or prior
to the Term A Commitment Termination Date (with applicable adjustments for
voluntary and mandatory prepayments and Incremental Facilities); provided that
all outstanding principal (along with accrued but unpaid interest) shall be due
and payable on the maturity date for the Term A Facility (the “Scheduled Term
Loan A Amortization”).


Term B Facility: The Term B Facility will be subject to quarterly amortization
of principal on the last day of each fiscal quarter after the Closing Date
(commencing on the last day of the first full fiscal quarter after the fiscal
quarter in which the Closing Date occurs), in a quarterly amount equal to 0.25%
of the aggregate principal amount of the Term B Facility advanced on the Closing
Date (with applicable adjustments for voluntary and mandatory prepayments and
Incremental Facilities); provided that all outstanding principal (along with
accrued but unpaid interest) shall be due and payable on the maturity date for
the Term B Facility (collectively, the “Scheduled Term Loan B Amortization”).
MANDATORY PREPAYMENTS
AND COMMITMENT
REDUCTIONS:
In addition to the amortization set forth above, the following shall be applied
to the prepayment, or a commitment reduction, as applicable, of the Senior
Credit Facilities:



(a) 50% of Excess Cash Flow (to be defined in the Facilities Documentation and
to be net the amount of internally generated funds expended during the
applicable year in respect of certain permitted Restricted Payments, capital
expenditures, acquisitions and certain other investments) for each fiscal year,
commencing with the fiscal year ending December 31, 2019, provided that such
percentage shall be (i) 25% if the Consolidated Leverage Ratio is less than 2.75
to 1.00 but greater than or equal to 2.25 to 1.00 as of the last day of the
relevant fiscal year and (ii) 0% if the Consolidated Leverage Ratio is less than
2.25 to 1.00 as of the last day of the relevant fiscal year; provided further
that all voluntary prepayments of the Senior Credit Facilities (with respect to
the Revolving Credit Facility, to the extent accompanied by an equal permanent
reduction in the commitments) made during such year or, without duplication,
after year end and prior to the time such Excess Cash Flow payment is due, shall
(to the extent applied to amortization payments due more than 90 days after the
date of such voluntary prepayment) be credited against Excess Cash Flow
prepayment obligations on a dollar-for-dollar basis for such fiscal year;


(b) 100% of the net cash proceeds of all asset sales, insurance and condemnation
recoveries and other asset dispositions in excess of a threshold to be mutually
and reasonably agreed (excluding, without limitation, sales of inventory in the
ordinary course of business, dispositions among the Borrower and its
subsidiaries, dispositions with a fair market value less than an amount to be
agreed upon) by the Borrower or any of its subsidiaries, and subject to the
right to reinvest such proceeds within 12 months of receipt (or, if the Borrower
or the applicable subsidiary has entered into a binding commitment with respect
to such reinvestment within such 12 month period, within 18 months of receipt)
in long-term assets used or useful in a permitted business, to permitted
acquisitions and/or to make capital expenditures; and


(c) 100% of the net cash proceeds of the issuance or incurrence of debt (other
than any debt permitted to be issued or incurred pursuant to the terms of the
Facilities Documentation) by the Borrower or any of its subsidiaries;


(d) 100% of the net cash proceeds from the issuance of additional equity
interests in, or equity-linked securities (including convertible notes) of, the
Borrower (excluding any issuances made pursuant to any benefit or compensation
plan) made after the date of this Commitment Letter and prior to the Closing
Date; and


(e) 100% of the net cash proceeds received (or net cash outlays reduced) by the
Borrower or any of its subsidiaries or joint ventures (including the Ichthys
Project joint venture, but limited to the share of such joint venture allocable
to the Borrower and its subsidiaries) as collections or recoveries with respect
to the Ichthys Project (whether as insurance proceeds; payments or setoffs from
joint venture partners, customers or subcontractors; receipts from judgments or
settlements; or otherwise) but, for the avoidance, of doubt, excluding
completion payments received in the ordinary course of business.


Each amount described in any of clauses (a) through (c) above shall be applied
to the repayment of the Term Loan Facilities (including the funded portion of
the Term A Facility, but not any unfunded commitments thereunder), pro rata
among them, and to the principal installments thereof in direct order of
maturity for the next four immediately succeeding amortization payments and
thereafter to the remaining amortization payments (including the payment on the
applicable maturity date) on a pro rata basis.
Each amount described in clause (d) above shall be applied to the reduction of
the aggregate commitments in respect of the Term B Facility.
Each amount described in clause (e) above shall be applied (i) to the extent
received prior to the Closing Date, to the reduction of the aggregate principal
amount of the Term A Facility and (ii) to the extent received after the Closing
Date, (A) first, to the repayment of loans under the Term A Facility, and to the
remaining principal installments thereof (including the payment on the
applicable maturity date) on a pro rata basis, and (B) second, if the Term A
Commitment Termination Date has not occurred, to the reduction of unfunded
commitments of, the Term A Facility.
If the Borrower is required to (or to offer to) repay, redeem or repurchase any
other indebtedness which is secured on a pari passu basis with the Senior Credit
Facilities with any amounts required to be used to repay the Senior Credit
Facilities described in clauses (a) through (c) above, such amounts may be
applied to the Senior Credit Facilities and such other pari passu debt, in each
case on a ratable basis based on the outstanding principal amounts thereof.
Notwithstanding the foregoing, there will be no requirement to make any
prepayment where (and to the extent) the Borrower or any of its subsidiaries
would either (a) reasonably be expected to suffer material adverse tax
consequences as a result of repatriating or upstreaming cash, or as a result of
the obligation to repatriate or upstream cash, to make such prepayments
(including the imposition of withholding taxes) or (b) be prohibited by
applicable law.
Any Lender may decline any mandatory prepayment (each, a “Declined Amount”), in
which case such Declined Amount may be retained by Borrower (and, for the
avoidance of doubt, included in the Available Amount to the extent provided
below).
OPTIONAL PREPAYMENTS
AND COMMITMENT
REDUCTIONS:
The Senior Credit Facilities may be prepaid in whole or in part at any time
without premium or penalty, subject to any premium described under the “Call
Protection” section below and reimbursement of the Lenders’ breakage and
redeployment costs in the case of prepayment of Eurocurrency Rate borrowings.
Each such prepayment of the Term Loan Facilities shall be applied to the Term
Loan Facilities, and to the principal installments of any such Term Loan
Facility, in each case as the Borrower shall direct. The unutilized portion of
the commitments under the Senior Credit Facilities may be irrevocably reduced or
terminated by the Borrower at any time without penalty.

CALL PROTECTION:
Notwithstanding the foregoing section, if on or prior to the six-month
anniversary of the Closing Date, a Repricing Event (as defined below) occurs,
the Borrower will pay a premium (the “Call Premium”) in an amount equal to 1.00%
of the principal amount of loans under the Term B Facility subject to such
Repricing Event (other than any Repricing Event made in connection with (i) a
change of control, (ii) a sale of all or substantially all of the Borrower’s
assets or (iii) a material acquisition that (A) is not a permitted acquisition,
(B) is financed using the proceeds of indebtedness not permitted under the
Facilities Documentation or (C) the consummation of which would cause the
Facilities Documentation to not provide the Borrower and its subsidiaries with
adequate flexibility for the continuation or expansion of their combined
operations following such consummation, as determined by the Borrower acting in
good faith).

As used herein, the term “Repricing Event” shall mean (a) any voluntary
prepayment or repayment of loans under the Term B Facility with the proceeds of,
or any conversion of loans under the Term B Facility into, any new or
replacement loans or similar bank indebtedness the primary purpose of which is
to reduce the “effective yield” (taking into account, for example, upfront fees,
interest rate spreads, interest rate benchmark floors and OID but excluding any
arrangement fees, structuring fees, commitment fees or similar fees payable in
connection with the syndication of such loans) below the “effective yield”
applicable to the loans under the Term B Facility subject to such event (as such
comparative yields are reasonably determined by the Administrative Agent) and
(b) any amendment to the Facilities Documentation the primary purpose of which
is to reduce the “effective yield” (other than as a result of no longer applying
the default rate) applicable to all or a portion of the loans under the Term B
Facility (it being understood that any Call Premium with respect to a Repricing
Event shall apply to any required assignment by a non-consenting Lender in
connection with any such amendment pursuant to so-called “yank-a-bank”
provisions).
SECURITY:
Subject in all cases to the Limited Conditionality Provision with respect to the
timing of the provision thereof, each Loan Party (each a “Grantor”) shall grant
the Administrative Agent and the Lenders valid and perfected first priority
(subject to certain exceptions to be set forth in the Facilities Documentation)
liens and security interests in all of the following (collectively, the
“Collateral”):

(a)
All present and future shares of capital stock of (or other ownership or profit
interests in) each of its present and future subsidiaries (limited, in the case
of each subsidiary of any U.S. entity that is a “controlled foreign corporation”
under Section 957 of the Internal Revenue Code, to a pledge of 65% of the
capital stock of each such foreign subsidiary to the extent the pledge of any
greater percentage would result in adverse tax consequences to the Borrower).

(b)
All present and future intercompany debt owing to any Grantor.

(c)
All of the present and future personal property and assets of each Grantor,
including, but not limited to, machinery and equipment, inventory and other
goods, accounts receivable, leaseholds, fixtures, bank accounts, general
intangibles, financial assets, investment property, license rights, patents,
trademarks, tradenames, copyrights, chattel paper, insurance proceeds, contract
rights, hedge agreements, documents, instruments, indemnification rights, tax
refunds and cash.

(d)
All proceeds and products of the property and assets described in clauses (a),
(b) and (c) above.

The Security shall ratably secure the relevant Grantor’s obligations in respect
of the Senior Credit Facilities (including its guarantee obligations) and any
treasury management, interest protection or other hedging arrangements entered
into with a Lender (or an affiliate thereof).
Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) any fee-owned real property, (ii) any leasehold interests in real
property; (iii) motor vehicles and other assets subject to certificates of
title, in each case, to the extent a lien thereon cannot be perfected by filing
a UCC financing statement (or its equivalent in any applicable jurisdiction);
(iv) pledges and security interests prohibited by applicable law, rule or
regulation applicable to such Grantor after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code (or its equivalent in
any applicable jurisdiction), other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code (or its equivalent in any applicable jurisdiction) notwithstanding such
prohibition; (v) equity interests in any person that is not a subsidiary
directly held by a Grantor to the extent either (a) a lien thereon is prohibited
by or requires consent (other than of a Grantor and/or its affiliates) under the
organizational documents or joint venture documents of such person and such
consent has not been obtained (with no obligation to seek any such consent) or
(b) the portion of the assets or revenues of such person represented by the
equity interests therein held by all Grantors would not, if owned directly by
one or more Grantors, constitute more than 5% of the assets or revenues of the
Borrower and its domestic subsidiaries on a consolidated basis; (vi) any lease,
license or other agreement or any property subject to a purchase money security
interest or similar arrangement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
purchase money arrangement or create a right of termination in favor of any
other party thereto (other than the Borrower or any subsidiary thereof) (in each
case, except to the extent such prohibition is unenforceable after giving effect
to the applicable anti-assignment provisions of the Uniform Commercial Code (or
its equivalent in any applicable jurisdiction) and other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code (or its equivalent in any applicable jurisdiction)
notwithstanding such prohibition); (vii) any governmental licenses or state or
local franchises, charters and authorizations, to the extent security interests
in such licenses, franchises, charters or authorizations are prohibited or
restricted thereby (in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable anti-assignment provisions
of the Uniform Commercial Code (or its equivalent in any applicable
jurisdiction) and other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code (or its
equivalent in any applicable jurisdiction) notwithstanding such prohibition);
(viii) “intent-to-use” trademark applications filed in the United States Patent
and Trademark Office, unless and until acceptable evidence of use of the
trademark has been filed with and accepted by the United States Patent and
Trademark Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15
U.S.C. 1051, et seq.), to the extent that granting a lien in such trademark
application prior to such filing would adversely affect the enforceability or
validity of such trademark application; (ix) any equity interests in a public
company to the extent the grant thereof, after giving effect to applicable
safe-harbors and other exceptions, would violate applicable U.S. margin
regulations; (x) assets to the extent a security interest in such assets would
result in material adverse tax consequences (including, without limitation, as a
result of the operation of Section 956 of the IRS Code or any similar law or
regulation in any applicable jurisdiction) or material adverse regulatory
consequences, in each case, as reasonably determined by the Borrower; (xi) any
payroll accounts, employee wage and benefit accounts, tax accounts, escrow
accounts, or fiduciary or trust accounts located in the U.S.; and (xii) other
exceptions to be mutually agreed upon. The Collateral may also exclude those
assets as to which the Administrative Agent and the Borrower reasonably agree in
writing that the cost of obtaining such a security interest or perfection
thereof is excessive in relation to the benefit to the Lenders of the security
to be afforded thereby (the foregoing described in the previous two sentences
are collectively referred to as the “Excluded Assets”).
In addition, in no event shall (1) deposit or security account control
agreements or control, lockbox or similar arrangements be required, (2) notices
be required to be sent to account debtors or other contractual third parties
unless an event of default has occurred and is continuing, (3) foreign-law
governed security documents or perfection under foreign law be required or (4)
any landlord and bailee waivers be required.
CONDITIONS PRECEDENT
TO CLOSING:
The availability of the initial borrowing and other extensions of credit under
the Senior Credit Facilities on the Closing Date will be subject solely to the
applicable conditions set forth in the Conditions Exhibit.



CONDITIONS PRECEDENT TO
ALL EXTENSIONS OF CREDIT
AFTER CLOSING DATE:
Each extension of credit under the Senior Credit Facilities after the Closing
Date will be subject to the receipt of a customary borrowing notice and the
satisfaction of the following conditions precedent: (i) all of the
representations and warranties in the Facilities Documentation shall be true and
correct in all material respects (or if qualified by materiality or material
adverse effect, in all respects) as of the date of such extension of credit,
(ii) no event of default under the Senior Credit Facilities or incipient default
shall have occurred and be continuing or would result from such extension of
credit, (iii) in the case of a credit extension in an Alternative Currency under
the Revolving Credit Facility or the Term A Facility, there shall not have
occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls that would
make it impracticable for such credit extension to be denominated in the
relevant currency and (iv) solely with respect to extensions of credit under the
Term A Facility, a certification from the Borrower that the proceeds thereof are
being utilized solely to make payments (or to reimburse the Borrower for
payments made by it prior to the Closing Date) with respect to the Ichthys
Project.

DOCUMENTATION
PRINCIPLES:
The Facilities Documentation shall be drafted by counsel for the Administrative
Agent and shall be consistent with the Commitment Letter and the Fee Letters,
will contain only those conditions to borrowing, mandatory prepayments,
representations, warranties, covenants and events of default referred to herein
(subject to modification in accordance with any “market flex” provisions of the
Arranger Fee Letter) and, except as otherwise provided herein, with exceptions,
baskets, thresholds, grace and cure periods and carveouts (including “grower”
baskets based on a percentage of total assets or EBITDA, as elected by the
Borrower prior to the Closing Date) substantially similar to those set forth in
(x) the Existing Borrower Credit Agreement (taking into account that the
Existing Borrower Credit Agreement is an unsecured credit facility based on an
assumed investment grade, or near-investment grade, rating) or (y) that certain
Credit Agreement, dated as of October 17, 2014, among AECOM, a Delaware
corporation, as borrower, certain subsidiary borrowers party thereto, the
lenders from time to time party thereto and Bank of America, N.A., as
administrative agent, swing line lender and letter of credit issuer (taking into
account that the borrower thereunder has a senior secured debt rating of Ba1
from Moody’s and BBB- from S&P, and the size and operations of the borrower and
its subsidiaries thereunder relative to the size and operations of the Borrower
and its subsidiaries), and shall be negotiated in good faith by the Borrower and
the Lead Arranger giving due regard to (i) the operational and strategic
requirements of the Borrower and its subsidiaries in light of their size,
industries, businesses and business practices, (ii) the general trends and risks
affecting the industry of the Borrower and its subsidiaries and (iii) the
prevailing market conditions at the time of syndication of the Senior Credit
Facilities, and shall include such changes to reflect the current legal policies
of the Administrative Agent to the extent consistent with current market
practices, and operational, agency, assignment and related provisions not
specifically set forth in this Term Sheet that are customarily included in
current credit agreements with respect to which Bank of America acts as
administrative agent, swingline lender and/or letter of credit issuer. This
paragraph and the provisions herein are referred to as the “Documentation
Principles”.



REPRESENTATIONS AND
WARRANTIES:
Limited to the following representations and warranties applicable to the
Borrower and its subsidiaries (subject to exceptions and qualifications
consistent with the Documentation Principles): (i) legal existence,
qualification and power; (ii) due authorization and no contravention of law,
contracts or organizational documents; (iii) governmental and third party
approvals and consents; (iv) enforceability; (v) accuracy and completeness of
specified financial statements and other information and no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect; (vi) no material
litigation; (vii) no default; (viii) ownership of property; (ix) insurance
matters; (x) environmental matters; (xi) taxpayer identification number, other
identifying information; (xii) tax matters; (xiii) ERISA compliance (including a
representation regarding Borrower not using “plan assets” under ERISA in
connection with the Senior Credit Facilities); (xiv) identification of
subsidiaries, equity interests and Loan Parties; (xv) use of proceeds and not
engaging in business of purchasing/carrying margin stock; (xvi) status under
Investment Company Act; (xvii) accuracy of disclosure; (xviii) compliance with
laws; (xix) intellectual property, licenses, etc.; (xx) solvency (to be made on
the Closing Date and each other time representations are made, including at each
credit extension); (xxi) no casualty; (xxii) labor matters; (xxiii) collateral
documents; (xxiv) PATRIOT Act, OFAC, anti-corruption laws; and (xxv) no Loan
Party is an EEA Financial Institution (to be defined in the Facilities
Documentation).

COVENANTS:
Limited to the following affirmative, negative and financial covenants
applicable to the Borrower and its subsidiaries (subject to exceptions,
qualifications and baskets as set forth below or to be agreed in the Facilities
Documentation consistent with the Documentation Principles):

(a)
Affirmative Covenants - (i) delivery of financial statements, budgets and
forecasts; (ii) delivery of certificates and other information; (iii) delivery
of notices (including of any default, material adverse condition, litigation or
ERISA event); (iv) payment of obligations and taxes; (v) preservation of
existence; (vi) maintenance of properties; (vii) maintenance of insurance;
(viii) compliance with laws (including environmental laws) and material
contracts; (ix) maintenance of books and records; (x) inspection rights; (xi)
use of proceeds; (xii) covenant to guarantee obligations, give security; (xiii)
further assurances; (xiv) lien searches; (xv) designation as senior debt; and
(xvi) anti-corruption laws.

(b)    Negative Covenants - Restrictions (in each case, in addition to the
exceptions set forth below, with customary exceptions and baskets to be agreed)
on:
(i) liens, with (A) a general basket in a dollar amount to be agreed and (B) a
carveout for liens on projects supporting non-recourse project finance of
project subsidiaries similar to such carveouts in the Existing Borrower Credit
Agreement;
(ii) indebtedness (including guarantees and other contingent obligations), with
(A) a carveout for debt constituting project financing and other permitted
non-recourse indebtedness similar to such carveouts in the Existing Borrower
Credit Agreement, (B) baskets for capital leases, purchase money debt,
non-guarantor debt, receivables facilities, debt acquired or assumed in
connection with a permitted acquisition and certain other secured debt, in
amounts to be agreed and (C) unsecured debt subject to pro forma compliance with
a Consolidated Leverage Ratio 0.25:1.00 inside the then-applicable maintenance
covenant level;
(iii) investments (including loans and advances), with (A) a basket utilizing
the Available Amount Basket (as defined below), (B) Permitted Acquisitions (to
be defined in a manner consistent with the Documentation Principles), (C)
baskets for investments in non-guarantor subsidiaries, in joint ventures and in
similar businesses, and a general investment basket, all in amounts to be
agreed, (D) a basket permitting unlimited investments subject to compliance with
a pro forma Consolidated Leverage Ratio not to exceed 2.75:1.00, and (E) a
carveout permitting the Borrower to contribute the proceeds of the Term A
Facility to one or more of its subsidiaries organized under the laws of
Australia for purposes of making of the payments described above under
“Purpose”;
(iv) sales and other dispositions of property or assets, which shall be
permitted subject to (x) a 75% cash consideration requirement for dispositions
in excess of an amount to be agreed (with the ability to designate certain
non-cash assets as cash), (y) a fair market value requirement, and (z) a
requirement that the proceeds of asset sales be applied in accordance with
“Mandatory Prepayments”;
(v) share buybacks, payments of dividends and other distributions and
prepayments of subordinated indebtedness (collectively, “Restricted Payments”),
with (A) a basket utilizing the Available Amount Basket (subject to absence of
event of default and pro forma compliance with a Consolidated Leverage Ratio
0.50:1.00 inside the then-applicable maintenance covenant level), (B) share
buybacks in the ordinary course of business, consistent with past practice, from
employees, officers, directors or consultants or pursuant to benefit plans,
employment agreements or stock purchase plans, (C) a general basket in an annual
amount to be agreed, (D) unlimited Restricted Payments subject to compliance
with a pro forma Consolidated Leverage Ratio not to exceed 2.25:1.00 and (E)
dividends in respect of the Borrower’s common stock in amounts (on a per share
basis, subject to adjustments for any issuances, splits, reverse splits or other
reductions or increases in the number of outstanding shares of common stock)
consistent with the dividend plan of the Borrower disclosed to the Lead Arranger
prior to the date of the Commitment Letter; and
(vi) the following: (A) changes in the nature of business, (B) transactions with
affiliates, (C) burdensome agreements, (D) use of proceeds, (E) amendments of
organizational documents, (F) changes in fiscal year or in accounting policies
or reporting practices, (G) designation of other senior debt, (H) sale and
leaseback transactions (which shall be permitted in the absence of an event of
default so long as any corresponding capital leases and liens are permitted),
(I) OFAC and other sanctions; and (J) FCPA and other anti-corruption laws.
(b)
Financial Covenants - The following (the “Financial Covenants”):

•
Term B Facility: None.

•
Revolving Credit Facility, Term A Facility and PLOC Facility:



o
Consolidated Interest Coverage Ratio (ratio of EBITDA to interest payments), not
to be less than 3.00 to 1.00.

o
Consolidated Leverage Ratio not to be greater as of the end of any fiscal
quarter than the following (provided that at any time prior to the Term A
Commitment Termination Date, the Consolidated Leverage Ratio will be computed
for all purposes to include as the outstanding amount of the Term A Facility the
greater of (a) the actual amount outstanding or (b) the lesser of (i) $350
million and (ii) the actual loans outstanding plus the unused commitments
thereunder):

Fiscal Quarter ending:
Maximum
Consolidated Leverage Ratio
First Test Date (as defined below) through March 31, 2019
4.50 to 1.00
June 30, 2019 through September 30, 2019
4.25 to 1.00
December 31, 2019 through September 30, 2020
4.00 to 1.00
December 31, 2020 and each fiscal quarter thereafter
3.50 to 1.00



Each of the ratios referred to above will be calculated as of the last day of
each fiscal quarter of the Borrower on a consolidated basis for the Borrower and
its subsidiaries for each consecutive four fiscal quarter period, beginning with
the last day of the first full fiscal quarter after the fiscal quarter in which
the Closing Date occurs (the “First Test Date”).
EVENTS OF DEFAULT:
Limited to the following (to be applicable to the Borrower and its
subsidiaries): (i) nonpayment in the required currency of principal, interest,
fees or other amounts (subject, in the case of interest, fees and other amounts,
to a 5 day grace period); (ii) failure to perform or observe covenants set forth
in the Facilities Documentation within a specified period of time, where
customary and appropriate, after such failure (provided that the failure to
comply with any Financial Covenant shall not itself constitute an event of
default for purposes of the Term B Facility unless and until the requisite
Lenders under the Senior Credit Facilities other than the Term B Facility have
actually declared all obligations under such facilities to be due and payable in
accordance with the Facilities Documentation); (iii) any representation or
warranty proving to have been incorrect in any material respect (without
duplication of materiality) when made or confirmed; (iv) cross-default to other
indebtedness in an amount equal to $100 million or greater (and such failure
shall continue after any applicable grace period); (v) bankruptcy and insolvency
defaults with respect to any Loan Party or Material Subsidiary (with 90 day
grace period for involuntary proceedings); (vi) inability to pay debts (with
respect to any Loan Party or Material Subsidiary); (vii) monetary judgment
defaults in an amount equal to $100 million or greater (in excess of insurance)
and nonmonetary judgment defaults that have, or could reasonably be expected to
have a Material Adverse Effect; (viii) customary ERISA defaults; (ix) actual or
asserted invalidity or impairment of any material provision of the Facilities
Documentation; (x) any security interest in any material portion of the
Collateral shall cease to be enforceable and of the same priority purported to
be created thereby; (xi) change of control of the Borrower.

AVAILABLE AMOUNT:
The Facilities Documentation will include a provision for the availability of an
amount (the “Available Amount Basket”), which can be used for investments and
Restricted Payments and shall mean a cumulative amount equal to (a) $140
million, plus (b) the retained portion of Excess Cash Flow, plus (c) the cash
proceeds of the issuance of equity interests by the Borrower (other than
disqualified stock) after the Closing Date, plus (d) the net cash proceeds
received by the Borrower from debt and disqualified stock issuances that have
been issued after the Closing Date and which have been exchanged or converted
into qualified equity, plus (e) the net cash proceeds received by the Borrower
and its subsidiaries from sales of investments made using the Available Amount
Basket, plus (f) Declined Amounts.

LIMITED CONDITION
TRANSACTION:
For purposes of (i) determining compliance with any provision of the Facilities
Documentation which requires the calculation of any leverage ratio or other
financial test, (ii) determining compliance with representations, warranties,
defaults or events of default or (iii) testing availability under baskets set
forth in the Facilities Documentation (including baskets measured as a
percentage of total assets or EBITDA), in each case, in connection with a
Limited Condition Transaction, at the option of the Borrower (the Borrower’s
election to exercise such option in connection with any Limited Condition
Transaction, an “LCT Election”), the date of determination of whether any such
action is permitted hereunder, shall be deemed to be the date the definitive
agreements for such Limited Condition Transaction are entered into or
irrevocable notice is given (the “LCT Test Date”), and if, after giving pro
forma effect to the Limited Condition Transaction and the other transactions to
be entered into in connection therewith as if they had occurred at the beginning
of the most recent test period ending prior to the LCT Test Date, the Borrower
could have taken such action on the relevant LCT Test Date in compliance with
such ratio or basket, such ratio or basket shall be deemed to have been complied
with.

ASSIGNMENTS AND
PARTICIPATIONS:
Revolving Credit Facility Assignments: Subject to the consents described below
(which consents will not be unreasonably withheld or delayed), each Lender will
be permitted to make assignments to other financial institutions in respect of
the Revolving Credit Facility in a minimum amount equal to $5 million.



PLOC Facility Assignments: Subject to the consents described below (which
consents will not be unreasonably withheld or delayed), each Lender will be
permitted to make assignments to other financial institutions in respect of the
PLOC Facility in a minimum amount equal to $5 million.


Term A Facility Assignments: Subject to the consents described below (which
consents will not be unreasonably withheld or delayed), each Lender will be
permitted to make assignments to other financial institutions in respect of the
Term A Facility in a minimum amount equal to $5 million.


Term B Facility Assignments: Subject to the consents described below (which
consents will not be unreasonably withheld or delayed), each Lender will be
permitted to make assignments to other financial institutions in respect of the
Term B Facility in a minimum amount equal to $1 million.


Consents: The consent of the Borrower (which consent shall be deemed to have
been provided in the event the Borrower shall not have objected within five
business days of receiving notice of such proposed assignment) will be required
unless (i) a payment or bankruptcy Event of Default has occurred and is
continuing, (ii) in the case of any assignment under any Pro Rata Facility, the
assignment is to a Lender under any Pro Rata Facility, an affiliate of such a
Lender or an Approved Fund (as such term shall be defined in the Facilities
Documentation) of such a Lender or (iii) such assignment is made prior to the
Syndication Assistance Termination Date in connection with the initial
syndication of the Senior Credit Facilities. The consent of the Administrative
Agent will be required for any assignment (i) in respect of the Revolving Credit
Facility, the PLOC Facility or an unfunded commitment under the Term A Facility
to an entity that is not a Lender with a commitment in respect of the applicable
facility, an affiliate of such a Lender or an Approved Fund in respect of such a
Lender or (ii) of any outstanding term loan to an entity that is not a Lender,
an affiliate of a Lender or an Approved Fund. The consent of (i) each RCF
Fronting Bank and the lender of any Swingline Loan will be required for any
assignment under the Revolving Credit Facility and (ii) each PLOC Facility
Fronting Bank will be required for any assignment under the PLOC Facility.


No assignment or participation shall be made to any natural person, any
Disqualified Lender, or (subject to “Buybacks” below) the Borrower or any of the
Borrower’s affiliates or subsidiaries.
 
Assignments Generally: An assignment fee in the amount of $3,500 will be charged
with respect to each assignment unless waived by the Administrative Agent in its
sole discretion. Each Lender will also have the right, without consent of the
Borrower or the Administrative Agent, to assign as security all or part of its
rights under the Facilities Documentation to any Federal Reserve Bank.


Participations: Lenders will be permitted to sell participations with voting
rights limited to significant matters such as changes in amount, rate, maturity
date, releases of all or substantially all of the Collateral or all or
substantially all of the value of the guaranty of the Borrower’s obligations
made by the Guarantors.


Disqualified Lenders: The Facilities Documentation will provide that if any
assignment or participation is made to any Disqualified Lender without the
Borrower’s prior written consent, then the Borrower may, at its sole expense and
effort, (a) terminate any commitment of the relevant Disqualified Lender and
repay all obligations under the Facilities Documentation owing thereto, (b)
purchase any term loans held by such Disqualified Lender at the lesser of (i)
par and (ii) the amount that such Disqualified Lender paid to acquire such term
loans, in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it under the Facilities Documentation
and/or (c) require such Disqualified Lender to assign and delegate, without
recourse, all of its interests, rights and obligations under the Facilities
Documentation to one or more eligible assignees that shall assume such
obligations at the lesser of (x) par and (y) the amount that such Disqualified
Lender paid to acquire such interests, rights and obligations, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it under the Facilities Documentation; provided that (i) the
Borrower shall have paid to the Administrative Agent the applicable assignment
fee, (ii) such assignment does not conflict with applicable laws and (iii) in
the case of clause (b), the Borrower shall not use the proceeds from any loans
under the Senior Credit Facilities to prepay term loans held by Disqualified
Lenders. The Administrative Agent shall be entitled to make available to all
Lenders the list of Disqualified Lenders. In addition, each assignment and
assumption shall include a representation that the assignee is not a
Disqualified Lender (and the Administrative Agent may rely conclusively on such
representation). In no event shall the Administrative Agent have any liability
with respect to the contents, maintenance or distribution of Disqualified Lender
list, or any assignment to a Disqualified Lender. Notwithstanding the foregoing,
(a) in no event shall the Administrative Agent be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof or of the Facilities Documentation
relating to Disqualified Lenders or the list of such Disqualified Lenders and
(b) without limiting the generality of the foregoing clause (a), the
Administrative Agent shall not ‎(x) be obligated to ascertain, monitor or
inquire as to whether any Lender or participant or prospective Lender or
participant is a Disqualified Lender or (y) have any liability with respect to
or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any ‎Disqualified Lender.


AMEND & EXTEND
The Facilities Documentation shall provide the right for any individual Lender
to agree to extend the maturity date and/or decrease scheduled amortization of
its outstanding Term Loan or Incremental Term Loans and/or extend the commitment
expiration date of its portion of the Revolving Credit Facility upon the request
of Borrower without the consent of the Administrative Agent or any other Lender
on to be determined terms and conditions.



BUYBACKS
Borrower shall have the right, at its option, to repurchase the loans under the
Term B Facility and any Incremental Term Loans constituting “term B” loans
pursuant to customary auction procedures or pursuant to open market purchases on
a non-pro rata basis, in each case so long as (i) no event of default shall have
occurred and be continuing, (ii) all such Term Loans and Incremental Term Loans
so acquired shall be immediately cancelled, (iii) the Revolving Credit Facility
shall not be utilized to effect any such repurchase and (iv) the Borrower shall
either (A) provide a “no MNPI” representation at the time of the buy back or (B)
disclose to the relevant Lenders that it is not making such “no MNPI”
representation.



DEFAULTING LENDERS
The Loan Documents shall contain customary provisions relating to “defaulting”
Lenders consistent with the Documentation Principles, including provisions
relating to providing cash collateral to support Letters of Credit, the
suspension of voting rights and of rights to receive certain fees, and
assignment of commitments or Loans of such Lenders.



WAIVERS AND
AMENDMENTS:
Amendments and waivers of the provisions of the loan agreement and other
Facilities Documentation will require the approval of Lenders holding loans and
commitments representing more than 50% of the aggregate amount of the loans and
commitments under the Senior Credit Facilities (the “Required Lenders”), except
that (a) the consent of each Lender shall be required with respect to (i) the
waiver of certain conditions precedent to the initial credit extension under the
Senior Credit Facilities (subject to the provisions of the Commitment Letter
relating to assignments prior to the Closing Date), (ii) the amendment of
certain of the pro rata sharing provisions, (iii) the amendment of the voting
percentages of the Lenders, (iv) the release of all or substantially all of the
Collateral securing the Senior Credit Facilities, and (v) the release of all or
substantially all of the value of the guaranty of the Borrowers’ obligations
made by the Guarantors; (b) the consent of each Lender affected thereby shall be
required with respect to (i) increases or extensions in the commitment of such
Lender, (ii) reductions of principal, interest or fees, and (iii) extensions of
scheduled maturities or times for payment; and (c) only the consent of Lenders
holding loans and commitments representing more than 50% of the aggregate amount
of the loans and commitments under the Revolving Credit Facility, the PLOC
Facility and the Term A Facility shall be required to change the Financial
Covenants (or any defined term used therein or in the definitions of such
defined terms) or waive a default with respect thereto; and (d) the consent of
the Lenders holding more than 50% of the loans and commitments under the
applicable facility shall be required with respect to certain other matters. The
Facilities Documentation shall contain customary “amend and extend” provisions.

INDEMNIFICATION:
The Loan Parties will indemnify and hold harmless the Administrative Agent, each
Lead Arranger, each other agent, each Lender, each of their respective
affiliates and each of their respective partners, officers, directors,
employees, agents, trustees, administrators, managers, advisors and other
representatives (each, an “Indemnified Party”) from and against (and will
reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (a) the
execution or delivery of any Facilities Documentation or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder, the consummation of the Senior Credit
Facilities or any of the other Transactions or, in the case of the
Administrative Agent (and any sub-agent thereof) and its related parties only,
the administration of the Facilities Documentation, (b) any loan or Letter of
Credit or the use or proposed use of the proceeds therefrom, (c) any actual or
alleged presence or release of hazardous materials on or from any property owned
or operated by the Borrower or any of its subsidiaries, or any environmental
liability related in any way to the Borrower or any of its subsidiaries, or
(d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnified Party is a party thereto, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE, except to the
extent such claim, damage, loss, liability or expense is found in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from (i) such Indemnified Party’s bad faith, gross negligence or willful
misconduct or (ii) such Indemnified Party’s material breach of its obligations
under the Facilities Documentation or (iii) a dispute solely among Indemnified
Parties not arising from any act or omission of the Borrower or any of the
Borrower's affiliates (other than a claim against any agent, arranger or lender
solely in its capacity as an arranger or agent or any similar capacity under any
of the Facilities); provided that, in the case of legal expenses, the Loan
Parties’ obligations hereunder shall be limited to the reasonable fees,
disbursements and other charges of one primary counsel, one local counsel in
each relevant jurisdiction (including Australia), one specialty counsel for each
relevant specialty and one or more additional counsel if one or more conflicts
of interest, or perceived conflicts of interest, arise, and such additional
counsel are necessary to resolve such conflicts and are notified in writing to
you.

GOVERNING LAW:
    State of New York.

FEES AND EXPENSES:
As set forth in Addendum I to this Exhibit B.

COUNSEL TO THE
ADMINISTRATIVE AGENT:
McGuireWoods LLP.

OTHER:
Each of the parties shall (i) waive its right to a trial by jury and (ii) submit
to New York jurisdiction. The Facilities Documentation will contain customary
provisions consistent with the Documentation Principles with respect to
increased costs, withholding tax, capital adequacy, yield protection, EU
Bail-In, replacement of lenders and a representation by the Lenders with respect
to certain ERISA matters.






Addendum I to Exhibit B
PRICING, FEES AND EXPENSES


INTEREST RATES:
The interest rates per annum applicable to the Senior Credit Facilities (other
than in respect of Swingline Loans) will be the Eurocurrency Rate (to be defined
in the Facilities Documentation with respect to the applicable currency, and
which shall not in any event be less than 0%) plus the Applicable Margin (as
defined below) or, solely in the case of loans made in U.S. Dollars, at the
option of the Borrower, the Base Rate (to be defined as the highest of (a) the
Federal Funds Rate plus ½ of 1%, (b) the Bank of America prime rate and (c) the
one month LIBOR for U.S. Dollars (which shall in no event be less than 0%) plus
1.00%) plus the Applicable Margin.

“Applicable Margin” means (a) with respect to the Senior Credit Facilities other
than the Term B Facility (the “Pro Rata Facilities”), (i) from the Closing Date
until the delivery of financial statements for the first full fiscal quarter
after the fiscal quarter in which the Closing Date occurs, the percentage per
annum set forth at Tier II in the Pricing Grid (as defined below) and (ii)
thereafter, a percentage per annum to be determined in accordance with the
Pricing Grid based on the Consolidated Leverage Ratio and (b) with respect to
the TLB Facility, if the CFR Rating (as defined below) is (i) Level 1, 2.75% per
annum, (ii) Level 2, 3.00% per annum or (iii) Level 3, 3.25% per annum. Each
Swingline Loan shall bear interest at the Base Rate plus the Applicable Margin
with respect to the Pro Rata Facilities.
The Borrower may select interest periods of one, two, three or six months for
Eurocurrency Rate loans or, upon consent of all of the Lenders under the
applicable facility, such other period that is twelve months or less, subject to
availability. Interest shall be payable at the end of the selected interest
period, but no less frequently than quarterly.
During the continuance of any default under the Facilities Documentation, the
Applicable Margin on overdue obligations owing under the loan documentation
shall increase by 2% per annum (subject, in all cases other than a default in
the payment of principal when due, to the request of the Required Lenders).
The Facilities Documentation for the Senior Credit Facilities will include the
Administrative Agent’s customary provisions for the replacement of LIBOR in the
event of its non-temporary unavailability or replacement.
COMMITMENT FEE:
Commencing on the Closing Date, a commitment fee shall be payable on the actual
daily unused portions of the Senior Credit Facilities (including the Term A
Facility) at a rate per annum equal to (a) from the Closing Date until the
delivery of financial statements for the first full fiscal quarter after the
fiscal quarter in which the Closing Date occurs, the percentage per annum set
forth at Tier II in the Pricing Grid and (b) thereafter, a percentage per annum
to be determined in accordance with the Pricing Grid. Such fee shall be payable
quarterly in arrears, commencing on the first quarterly payment date to occur
after the Closing Date.

LETTER OF CREDIT FEES:
With respect to Financial Letters of Credit and Commercial Letters of Credit,
letter of credit fees shall be payable on the maximum amount available to be
drawn under each such Letter of Credit at a rate per annum equal to the
Applicable Margin from time to time applicable to Eurocurrency Rate loans under
the Revolving Credit Facility.

With respect to Performance Letter of Credit, letter of credit fees shall be
payable on the maximum amount available to be drawn under each Performance
Letter of Credit (whether issued under the Revolving Credit Facility or the PLOC
Facility) at a rate per annum equal to (a) from the Closing Date until the
delivery of financial statements for the first full fiscal quarter after the
fiscal quarter in which the Closing Date occurs, the percentage per annum set
forth at Tier II in the Pricing Grid and (b) thereafter, a percentage per annum
to be determined in accordance with the Pricing Grid. Such fees will be (i)
payable quarterly in arrears, commencing on the first quarterly payment date to
occur after the Closing Date, and (ii) shared proportionately by the Lenders
under the Revolving Credit Facility or the PLOC Facility, as applicable. In
addition, a fronting fee shall be payable to the applicable Fronting Bank for
its own account, in an amount to be mutually agreed, with respect to each Letter
of Credit.
PRICING GRID:
The Applicable Margin, the commitment fee rate and each letter of credit fee
rate shall be determined in accordance with the following pricing grid based on
the Consolidated Leverage Ratio (the “Pricing Grid”), and assuming a CFR Rating
at Level 2, commencing with the date of delivery of financial statements for the
first full fiscal quarter after the fiscal quarter in which the Closing Date
occurs:

Tier
Consolidated Leverage Ratio
Applicable Margin for Base Rate Loans
Applicable Margin for Eurocurrency Rate Loans /
Financial Letter of Credit Fee Rate /
Commercial Letter of Credit Fee Rate
Commitment Fee Rate
Performance Letter of Credit Fee Rate
I
> 4.00:1.00
2.00%
3.00%
0.400%
1.80%
II
< 4.00:1.00, but > 3.00:1.00
1.75%
2.75%
0.350%
1.65%
III
< 3.00:1.00, but > 2.00:1.00
1.50%
2.50%
0.325%
1.50%
IV
< 2.00:1.00
1.25%
2.25%
0.300%
1.35%



; provided, that (a) in the event the CFR Rating is Level 1, (i) the rate per
annum in the columns labeled “Applicable Margin for Base Rate Loans” and
“Applicable Margin for Eurocurrency Rate Loans / Financial Letter of Credit Fee
Rate / Commercial Letter of Credit Fee Rate” will decrease by 0.25% at each Tier
and (ii) the rate per annum in the column labeled “Commitment Fee Rate” will
decrease by 0.05% at each Tier, and (b) in the event the CFR Rating is Level 3,
(i) the rate per annum in the columns labeled “Applicable Margin for Base Rate
Loans” and “Applicable Margin for Eurocurrency Rate Loans / Financial Letter of
Credit Fee Rate / Commercial Letter of Credit Fee Rate” will increase by 0.25%
at each Tier and (ii) the rate per annum in the column labeled “Commitment Fee
Rate” will increase by 0.05% at each Tier. At each Level of CFR Rating and at
each Tier of the Pricing Grid, the “Performance Letter of Credit Fee Rate” will
equal a rate per annum that is 60% of the Applicable Margin for Eurocurrency
Rate Loans.
“CFR Rating” means the corporate family rating of the Borrower in effect on the
date of determination with respect to the setting of pricing and allocation of
the Senior Credit Facilities as determined by either or both of S&P or Moody’s
(collectively, the “CFR Ratings”) after January 1, 2018 and giving effect to the
Transactions; provided that (a) if the respective CFR Ratings issued by the
foregoing rating agencies differ by one level, then the higher of such CFR
Ratings shall apply (with the CFR Rating for Level 1 being the highest and the
CFR Rating for Level 3 being the lowest); (b) if there is a split in CFR Ratings
of more than one level, then the Level that is one level lower than the Level of
the higher CFR Rating shall apply; (c) if the Borrower has only one CFR Rating
or does not have any CFR Rating, Level 3 shall apply. The Levels for the CFR
Rating shall be:
Level
CFR Ratings
S&P/
Moody’s
1
BB/Ba2 or better
2
BB-/Ba3
3
B+/B1 or worse



CALCULATION OF
INTEREST AND FEES:
Other than calculations in respect of the Base Rate (which shall be made on the
basis of actual number of days elapsed in a 365/366 day year), all calculations
of interest and fees shall be made on the basis of actual number of days elapsed
in a 360 day year.

COST AND YIELD
PROTECTION:
Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes.

EXPENSES:
The Borrower will pay all reasonable costs and expenses associated with the
preparation, due diligence, administration, syndication and closing of all
Facilities Documentation, including, without limitation, the legal fees of
counsel to the Administrative Agent and the Lead Arranger (limited to one
primary counsel, reasonably necessary specialty counsel and reasonably necessary
local counsel in each relevant local jurisdiction (which shall in any event
include Australia)), regardless of whether or not the Senior Credit Facilities
are closed. The Borrower will also pay the expenses of the Administrative Agent
and each Lender in connection with the enforcement of any of the Facilities
Documentation, limited in the case of legal fees of counsel to the reasonable
fees, disbursements and other charges of one primary counsel, one local counsel
in each relevant jurisdiction (including Australia), one specialty counsel for
each relevant specialty and one or more additional counsel if one or more
conflicts of interest, or perceived conflicts of interest, arise, and such
additional counsel are necessary to resolve such conflicts and are notified in
writing to you.




EXHIBIT C
(to Commitment Letter dated as of February 22, 2018)
PROJECT SAPPHIRE
KBR, INC.
CONDITIONS PRECEDENT TO CLOSING DATE
Capitalized terms used but not defined in this Exhibit C shall have the meanings
set forth in the Commitment Letter or in the other Exhibits to the Commitment
Letter. In the case of any such capitalized term that is subject to multiple and
differing definitions, the appropriate meaning thereof in this Exhibit C shall
be determined by reference to the context in which it is used.
The closing and the making of the initial extensions of credit under the Senior
Credit Facilities will be subject to the satisfaction of the following
conditions precedent:
1.
Subject in all respects to the Limited Conditionality Provision, the Facilities
Documentation, which shall be consistent with the Documentation Principles, will
have been executed and delivered to the Lead Arranger and the Administrative
Agent and the Lead Arranger shall have received customary legal opinions
(including customary opinions of special counsel and local counsel (including
Australia counsel) as may be reasonably requested by the Administrative Agent),
evidence of authorization, organizational documents, good standing certificates
(or foreign equivalent, in each case with respect to the applicable jurisdiction
of incorporation or organization of each Loan Party to the extent applicable in
such jurisdiction), a customary officer’s certificate, a customary borrowing
notice and a solvency certificate of the Borrower’s chief financial officer
(certifying that, after giving effect to the Closing Date Transactions, the
Borrower and its subsidiaries on a consolidated basis are solvent) in
substantially the form of Annex I to this Exhibit C.

2.
The Lead Arranger shall have received satisfactory evidence that (a) the
Refinancing shall have been consummated or will be consummated substantially
concurrently with the initial borrowing under the Senior Credit Facilities
(including customary payoff letters, commitment terminations and lien releases),
(b) all obligations of the Target under that certain Credit Agreement dated as
of October 30, 2017 (the “Existing Target Credit Agreement”) by and among the
Target, certain subsidiaries of the Target, Bank of America, N.A., as
administrative agent, and the lenders and other parties party thereto (as
amended through the date of the Commitment Letter), shall have been repaid (or
will be repaid substantially concurrently with the initial borrowing under the
Senior Credit Facilities) and all commitments to extend credit under such credit
agreement shall have been terminated and any security interests and guarantees
in connection therewith shall have been (or shall be substantially concurrently
with the initial borrowing under the Senior Credit Facilities) terminated and/or
released and all letters of credit terminated (other than those grandfathered
into, backstopped by or cash collateralized under the Senior Credit Facilities)
(including customary payoff letters, commitment terminations and lien releases),
and (c) subject to the Limited Conditionality Provision, the Administrative
Agent (on behalf of the Lenders) shall have a valid and perfected first priority
(subject to certain exceptions to be set forth in the Facilities Documentation)
lien and security interest in the Collateral.

3.
Since the date of the Purchase Agreement, there shall not have been a Material
Adverse Effect (as defined in the Purchase Agreement).

4.
The Lead Arranger shall have received true and correct fully-executed copies of
the Purchase Agreement (including all exhibits, annexes, schedules, other
attachments and other disclosure letters thereto). The Acquisition shall have
been consummated, or substantially simultaneously with the initial borrowing
under the Senior Credit Facilities shall be consummated (including the
consummation of the applicable regulatory requirements and receipt of the
applicable third party consents, in each case, as set forth in the Purchase
Agreement), in each case in accordance with the terms of the Purchase Agreement,
after giving effect to any modifications, amendments, consents or waivers, other
than those modifications, amendments, consents or waivers that are materially
adverse to the interests of the Lenders, the Administrative Agent and the Lead
Arranger; provided that (1) any amendment to the definition of “Material Adverse
Effect “and any amendment to the “Xerox” provisions or the governing law
provisions in the Purchase Agreement shall, in each case, be deemed to be
material and adverse to the interests of the Lenders, the Administrative Agent
and the Lead Arranger and shall require the consent of the Lead Arranger (not to
be unreasonably withheld, delayed or conditioned), (2) any reduction to the
purchase price in respect of the Acquisition by more than 10% shall be deemed to
be material and adverse to the interests of the Lenders, the Administrative
Agent and the Lead Arranger unless such reduction is applied to reduce the
principal amount of the Term B Facility dollar for dollar, (3) any increase in
the purchase price in respect of the Acquisition shall not be deemed to be
material and adverse to the interests of the Lenders, the Administrative Agent
or the Lead Arranger unless such increase is funded with indebtedness (other
than borrowings under the Revolving Credit Facility to the extent permitted to
be funded on the Closing Date hereunder), and (4) any increase or decrease in
the purchase price in respect of the Acquisition pursuant to any purchase price
or similar adjustment provisions set forth in the Purchase Agreement (as in
effect on the date hereof) shall not constitute a modification, amendment,
consent or waiver to the Purchase Agreement.

5.
The Administrative Agent, the Lead Arranger and each Lender shall have received
at least one business day before the Closing Date all documentation and other
information about the Loan Parties and their subsidiaries that shall have been
reasonably requested by the Administrative Agent, the Lead Arranger or a Lender
in writing at least five business days prior to the Closing Date and that the
Administrative Agent, the Lead Arranger and/or any Lender reasonably determines
is required by applicable regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act (provided that such information shall, to the extent
requested at least 10 business days prior to the Closing Date, have been
provided at least five business days prior to the Closing Date).

6.
The Lead Arranger shall have received (a) a pro forma consolidated balance sheet
and related pro forma consolidated statement of income of the Borrower and its
subsidiaries as of, and for the twelve month period ending on, the last day of
the most recently completed four fiscal quarter period ended at least 45 days
prior to the Closing Date (or 90 days prior to the Closing Date in case such
four fiscal quarter period is the end of the Borrower’s fiscal year), prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such statement of income), (b) consolidated forecasts for
the Borrower and its subsidiaries (after giving effect to the Transactions) of
balance sheets, income statements and cash flow statements on an annual basis
for each year during the five-year term of the Pro Rata Facilities and on a
quarterly basis for the first year after the Closing Date, (c) audited
consolidated balance sheets of the Borrower and its consolidated subsidiaries as
at the end of, and related statements of income and cash flows of the Borrower
and its consolidated subsidiaries for, the fiscal years ended December 31, 2015,
December 31, 2016 and December 31, 2017 (it being agreed that public filing of
the required financial statements on Form 10-K by the Borrower will be deemed to
satisfy the foregoing requirements in this clause (c)), (d) audited consolidated
balance sheets of the Target and its consolidated subsidiaries as at the end of,
and related statements of income and cash flows of the Target and its
consolidated subsidiaries for, the fiscal years ended September 30, 2015,
September 30, 2016 and September 30, 2017 (it being agreed that as of the date
hereof, the Lead Arranger has received the historical financial statements
referred to in this clause (d)), (e) unaudited consolidated balance sheet of the
Borrower and its consolidated subsidiaries as at the end of, and related
statements of income and cash flows of the Borrower and its consolidated
subsidiaries for, each subsequent fiscal quarter (other than the fourth fiscal
quarter of any fiscal year) of the Borrower and its consolidated subsidiaries
ended after December 31, 2017 and ended at least 45 days before the Closing Date
and (f) unaudited consolidated balance sheet of the Target and its consolidated
subsidiaries as at the end of, and related statements of income and cash flows
of the Target and its consolidated subsidiaries for, each subsequent fiscal
quarter (other than the fourth fiscal quarter of any fiscal year) of the Target
and its consolidated subsidiaries ended after September 30, 2017 and ended at
least 45 days before the Closing Date.

7.
All (a) fees required to be paid on the Closing Date pursuant to the Commitment
Letter and/or the Fee Letters in connection with the Senior Credit Facilities
and (b) reasonable out-of-pocket expenses required to be paid on the Closing
Date pursuant to the Commitment Letter (to the extent, with respect to
out-of-pocket expenses, invoiced at least three business days (or such shorter
time as the Borrower may agree) prior to the Closing Date)) shall, substantially
concurrently with the initial borrowing under the Senior Credit Facilities, have
been paid.

8.
The Lead Arranger shall have been afforded a “Marketing Period” of at least 20
consecutive business days after receipt of all information customarily provided
by a borrower for inclusion in the Confidential Information Memorandum with
respect to senior secured credit facilities to be utilized in connection with
acquisition transactions (the “Required Bank Information”) to syndicate the
Senior Credit Facilities; provided that such 20 business day period shall
exclude March 30, 2018. If you in good faith reasonably believe that you have
delivered the Required Bank Information, you may deliver to the Lead Arranger
written notice to that effect (stating when you believe you completed any such
delivery), in which case you shall be deemed to have delivered such Required
Bank Information on the date such notice is received, unless the Lead Arranger
in good faith reasonably believes that you have not completed delivery of such
Required Bank Information and, within three business days after its receipt of
such notice from you, the Lead Arranger delivers a written notice to you to that
effect (stating with specificity what Required Bank Information you have not
delivered).

9.
The Specified Representations and the Specified Purchase Agreement
Representations are true and correct in all material respects (disregarding all
qualifications or limitations as to “materiality”, “Material Adverse Effect” and
words of similar import set forth therein), as of the Closing Date as though
made on and as of the Closing Date (except to the extent such representation or
warranty expressly relates to a specified date, in which case on and as of such
specified date), as certified by a responsible officer of the Borrower, and the
Closing Date and initial funding of the Senior Credit Facilities shall have
occurred on or before the Outside Date.  In the event the Acquisition closes
prior to the Closing Date, the accuracy of the Specified Purchase Agreement
Representations (and whether you or your applicable affiliates would have had
the right to terminate your and/or their obligations under the Purchase
Agreement, or to decline to consummate the Acquisition pursuant to the Purchase
Agreement, as a result of a breach of such representation in the Purchase
Agreement on the Closing Date) will be determined as if the Acquisition were
closing on the Closing Date.

10.    

CONFIDENTIAL        ANNEX I to EXHIBIT C


Form of Solvency Certificate
Date: _____
Reference is made to Credit Agreement, dated as of [●], 2018 (the “Credit
Agreement”), among KBR, INC., a Delaware corporation (the “Borrower”), the other
borrowers party thereto as of the date hereof (if any), the lending institutions
from time to time parties thereto (the “Lenders”), and Bank of America, N.A,, as
Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement. This certificate is furnished pursuant
to Section [●] of the Credit Agreement.
The undersigned certifies that [he/she] is the duly appointed, qualified and
acting chief financial officer of the Borrower. The undersigned acknowledges
that the Administrative Agent and the Lenders are relying on the truth and
accuracy of this certificate in connection with the Transactions.
Solely in my capacity as a financial executive officer of the Borrower and not
individually (and without personal liability), I hereby certify, that as of the
date hereof, based on such materials and information as I have deemed relevant
to the determination of the matters set forth in this certificate, after giving
effect to the consummation of the Transactions and the incurrence of the
indebtedness and obligations being incurred in connection with the Credit
Agreement and the Transactions:
1.
The sum of the liabilities (including contingent liabilities) of the Borrower
and its subsidiaries, on a consolidated basis, does not exceed the present fair
saleable value of the present assets of the Borrower and its subsidiaries, on a
consolidated basis.

2.
The fair value of the property of the Borrower and its subsidiaries, on a
consolidated basis, is greater than the total amount of liabilities (including
contingent liabilities) of the Borrower and its subsidiaries, on a consolidated
basis.

3.
The capital of the Borrower and its subsidiaries, on a consolidated basis, is
not unreasonably small in relation to their business as contemplated on the date
hereof.

4.
The Borrower and its subsidiaries, on a consolidated basis, have not incurred
and do not intend to incur, or believe that they will incur, debts including
current obligations beyond their ability to pay such debts as they become due
(whether at maturity or otherwise).

For purposes of this certificate, the amount of any contingent liability has
been computed as the amount that, in light of all of the facts and circumstances
existing as of the date hereof, represents the amount that would reasonably be
expected to become an actual or matured liability.
IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.
KBR, INC.
 
By:
 
 
 
Name:
 
Title: Chief Financial Officer









13
98666470_6